Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 1 of 46 PageID #: 1542


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

          GINA TORRES, et al,              )
                                           )
                       Plaintiffs,         )
                                           )
          vs.                              )   No. 4:19-CV-1525-DDN
                                           )
          CITY OF ST. LOUIS, et            )
          al,                              )
                                           )
                       Defendants.         )


                                 Volume II
                  Zoom Videoconference Video Deposition of
                             L. SAMUEL ANDREWS
                      taken on behalf of the Defendants
                              September 8, 2020


                                          INDEX
                 Questions By:                                  Page:

                 MS. MCGOWAN                                   283, 373
                 MR. DOWD                                           372




                    Reporter: Sara Alice Masuga, CSR, CCR
                    IL CSR No. 084-002993 MO CCR No. 1012




                             MASUGA REPORTING SERVICE
                               2033 HIAWATHA AVENUE
                             ST. LOUIS, MO 63143-1215


                                                                           Page 279
                              MASUGA REPORTING SERVICE
                                    314/680-2424                            EX Z
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 2 of 46 PageID #: 1543

                                                    Page 280                                                                       Page 282
   1               IN THE UNITED STATES DISTRICT COURT               1                   EXHIBIT INDEX
                   FOR THE EASTERN DISTRICT OF MISSOURI                       Exhibit:                              Page:
   2                         EASTERN DIVISION                        2
   3                                                                 3 Defendants' Exhibit B.................................315
         GINA TORRES, et al,          )                                (Affidavit of Samuel Andrews)
   4                                  )                              4
                     Plaintiffs,      )
   5                                  )
                                                                     5 Defendants' Exhibit C.................................327
         vs.                          )   No. 4:19-CV-1525-DDN         (L. Samuel Andrews' Report and Opinions)
   6                                  )                              6
         CITY OF ST. LOUIS, et        )                              7 Defendants' Exhibit I.................................329
   7     al,                          )                                (Physical Evidence List)
                                      )                              8
   8              Defendants.         )                              9 Defendants' Exhibit J.................................329
   9                                                                   (Laboratory Report - Firearm Comparison)
  10 APPEARANCES:                                                   10
  11                                                                11 Defendants' Exhibit K-2...............................290
     On Behalf of the Plaintiffs:                                      (Photo)
  12                                                                12
  13         Dowd & Dowd, PC                                        13 Defendants' Exhibit K-2-4.............................288
             By Richard K. Dowd, Esq.
  14         211 North Broadway                                        (Screenshot taken during Vol. I of the deposition)
             Suite 4050                                             14
  15         St. Louis, MO 63102                                    15 Defendants' Exhibit K-2-5.............................288
             (Via Zoom)                                                (Screenshot taken during Vol. I of the deposition)
  16                                                                16
  17 On Behalf of the Defendants:                                   17 Defendants' Exhibit K-3...............................306
  18                                                                   (Photo)
             City Counselor's Office                                18
  19         By Erin K. McGowan, Esq.                               19 Defendants' Exhibit N.................................284
             Andrew D. Wheaton, Esq.                                   (Judgment of Modification)
  20         1200 Market Street                                     20
             City Hall Room 314                                     21 Defendants' Exhibit P.................................293
  21         St. Louis, MO 63103
             (Via Zoom)
                                                                       (32 Color Copies of Photos)
  22                                                                22
  23 Videographer: Lou Stemmler, CLVS                               23 (Exhibits attached.)
  24                                                                24
  25                                                                25


                                                    Page 281                                                                       Page 283
    1         IT IS STIPULATED AND AGREED by and between             1             VIDEOGRAPHER: We are on the record. This
    2   counsel for Plaintiffs and counsel for Defendants that       2        begins File Number 1 in Volume II of the deposition
    3   Volume II of the Zoom videoconference video deposition of    3        of L. Samuel Andrews in the matter of Gina Torres,
    4   L. SAMUEL ANDREWS may be taken pursuant to the Federal       4        et al v. City of St. Louis, et al, which is Case
    5   Rules of Civil Procedure, by and on behalf of the            5        Number 4:19-CV-1525-DDN pending in the United States
    6   Defendants on September 8, 2020, originating at the          6        District Court, the Eastern District of Missouri,
    7   offices of Masuga Reporting Service, 2033 Hiawatha           7        the Eastern Division. Today is September 8 of 2020.
    8   Avenue, St. Louis, Missouri, before me,                      8        The time is now approximately 4:07 p.m. Central
    9   Sara Alice Masuga, Certified Court Reporter and Certified    9        Daylight Time. This meeting is being held by
   10   Shorthand Reporter; that the issuance of notice is waived   10        videoconference with the attendees appearing from
   11   and that this deposition may be taken with the same force   11        different locations.
   12   and effect as if all Federal Rules had been complied        12             May I ask counsel present to identify
   13   with.                                                       13        themselves for the record, please.
   14         IT IS FURTHER STIPULATED AND AGREED that the          14             MS. MCGOWAN: Erin McGowan for the Defendants.
   15   signature of the deponent is reserved pending completion.   15             MR. DOWD: Richard Dowd for Plaintiffs.
   16                                                               16
   17                                                               17         L. SAMUEL ANDREWS produced via Zoom
   18                                                               18    videoconference, sworn, and examined as a witness on
   19                                                               19    behalf of the Defendants testified as follows:
   20                                                               20
   21                                                               21           CONTINUED DIRECT EXAMINATION
   22                                                               22    BY MS. MCGOWAN:
   23                                                               23
   24                                                               24         Q. Good afternoon, Mr. Andrews. We're back for
   25                                                               25    the second day of your deposition. We last spoke to you


                                                                                                2 (Pages 280 to 283)
                                              MASUGA REPORTING SERVICE
                                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 3 of 46 PageID #: 1544

                                                    Page 284                                                        Page 286
    1   on August 11, 2020. And I wanted to begin by asking,         1        Q. All right, sir --
    2   have you provided Mr. Dowd with an updated report or a       2           MR. DOWD: My motion to strike.
    3   updated affidavit since we spoke on August 11, 2020?         3        Q. Sir, do you recognize this document?
    4        A. No, I don't think so.                                4        A. I sure do.
    5        Q. And before we dive back into things, sir, I          5        Q. Okay, what is it?
    6   wanted to ask, have you ever been diagnosed with any type    6        A. It looks like a document from a bogus attempt
    7   of mental disorder?                                          7   of my ex-wife to gain custody of our children.
    8        A. No. I'm married to a psychologist, though.           8        Q. All right. And is it true that you are
    9   You could always consult her.                                9   referred to throughout this document as the father?
   10        Q. Have you ever been found by a medical               10        A. Yes, I think so.
   11   professional to suffer from narcicisstic personality        11        Q. And true you were examined by
   12   disorder?                                                   12   Dr. Sharon Lightfoot in connection with these divorce and
   13        A. Not one I find credible, that's for sure.           13   child custody proceedings; correct?
   14        Q. Okay. I'm going to pull up an exhibit, bear         14        A. I was given a test. I wouldn't say gi- -- I
   15   with me.                                                    15   wouldn't say examined by any stretch of the imagination.
   16           MS. MCGOWAN: Can everyone see a document            16           MR. DOWD: Say that again?
   17      titled, "In The Family Court of St. Louis County,        17           THE WITNESS: I said I was given a couple of
   18      State of Missouri"?                                      18      tests, but I wasn't examined by her.
   19           THE REPORTER: (Nodding.)                            19           MR. DOWD: Okay.
   20           MS. MCGOWAN: Has that shown up yet?                 20           THE WITNESS: I --
   21           THE REPORTER: (Nodding.)                            21        Q. All right.
   22           MS. MCGOWAN: Okay.                                  22           THE WITNESS: -- took an MMPI-2 and I took a
   23               (Questions by Ms. McGowan)                      23      Rorschach test.
   24        Q. Sir, do you --                                      24        Q. Okay, sir, would you agree that
   25           THE WITNESS: I see it.                              25   Dr. Sharon Lightfoot diagnosed you as suffering from


                                                    Page 285                                                        Page 287
    1       Q. -- have you seen this document before today?          1   narcissistic personality disorder?
    2           MR. DOWD: I'm going to --I'm going to --             2        A. No, as a matter of fact, I wouldn't agree with
    3       A. I've seen --                                          3   that and any professional in the industry would tell you
    4           MR. DOWD: I'm going to --                            4   that you can't diagnose someone from an MMPI or a
    5       A. I've seen --                                          5   Rorschach test and she -- she did that, she -- she made
    6           MR. DOWD: -- object. Wait a minute. I'm              6   some claims in court, but they weren't valid.
    7      going to object and move to strike any questions          7           Remember, I'm married to a psychologist. I
    8      along this line. The purpose of this, us agreeing         8   actually know the process for diagnosing someone.
    9      to give you two more hours, was for you to finally        9           MR. DOWD: Mr. Andrews, please just limit your
   10      get around to asking him about his opinions and          10      answers to the questions so we can get through these
   11      his -- and his investigation, not for you to go          11      two hours quickly and get to --
   12      digging around in his background and come up with        12           THE WITNESS: Roger that.
   13      new documents.                                           13           MR. DOWD: -- get to the pertinent --
   14           MS. MCGOWAN: Oh --                                  14      pertinent information.
   15           MR. DOWD: You could've --                           15        Q. Okay. All right. Now, turning to I'm going
   16           MS. MCGOWAN: -- I had this document prepared        16   to pull up a screenshot that we previously looked at.
   17      prior to August 11 and Sara would have had a copy        17   Okay.
   18      before then, so --                                       18           MS. MCGOWAN: Can everyone see a shot of the
   19           MR. DOWD: You could have --                         19      door and the bedroom wall?
   20           MS. MCGOWAN: -- this was --                         20           THE WITNESS: Yes.
   21           MR. DOWD: -- had --                                 21              (Questions by Ms. McGowan)
   22           MS. MCGOWAN: -- planned prior.                      22        Q. Okay. All right, sir, on August 11, 2020, do
   23           MR. DOWD: You could have had this back before       23   you recall taking a look at this screenshot?
   24      that deposition.                                         24        A. I do.
   25              (Questions by Ms. McGowan)                       25        Q. All right. And directing your attention to


                                                                                         3 (Pages 284 to 287)
                                             MASUGA REPORTING SERVICE
                                                   314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 4 of 46 PageID #: 1545

                                                    Page 288                                                         Page 290
    1   the area circled in red, was it your testimony that this     1           (At this point, Defendants' Exhibit N was
    2   was a exit hole or an entry hole?                            2           marked for identification.)
    3        A. Well, I think I tried to originally determine        3              (Questions by Ms. McGowan)
    4   by looking at the photograph which was which, but I think    4        Q. All right. And, sir, I believe you testified
    5   I came back to you and said that I think it's impossible     5   when we last spoke that you believed there to be
    6   from the photographs to definitively say one way or the      6   approximately 15 exit holes on the bedroom door when
    7   other.                                                       7   viewed from the front living room; is that true?
    8            MS. MCGOWAN: And let's go ahead and mark this       8        A. I recall a number around 14, 14 exit holes, I
    9       Exhibit -- looks like I've got this Exhibit K-2-5.       9   think.
   10            (At this point, Defendants' Exhibit K-2-5 was      10        Q. And you recall approximately 12 on the living
   11            marked for identification.)                        11   room wall to the left of the bedroom door; is that
   12            MS. MCGOWAN: And moving on. And is everyone        12   accurate?
   13       able to view now a different screenshot depicting       13        A. I don't know that they're exit holes. I
   14       the same area?                                          14   wouldn't say that. There's holes there, but I don't
   15            THE WITNESS: I have the same original one          15   think you can determine from the photographs if they're
   16       that you posted.                                        16   entry or exit without being physically at the location.
   17            MS. MCGOWAN: Okay. All right. Is that              17           MS. MCGOWAN: I'm going to pull up another
   18       appearing a new photo?                                  18       exhibit here. Please bear with me. This may be...
   19            THE WITNESS: I see a new photo now.                19           THE WITNESS: We're getting some lightning
   20            MS. MCGOWAN: Okay. Let's go ahead and label        20       here, so if something blinks, it's probably the
   21       this Exhibit K-2-4.                                     21       storm where I'm at.
   22            (At this point, Defendants' Exhibit K-2-4 was      22              (Questions by Ms. McGowan)
   23            marked for identification.)                        23        Q. All right. Sir, directing your attention to
   24              (Questions by Ms. McGowan)                       24   Exhibit K-2, which we viewed back on August 11, I believe
   25        Q. And, Mr. Andrews, I believe your testimony was      25   it was your testimony that day that you observed 12 exit


                                                    Page 289                                                         Page 291
    1   on August 11, 2020, that this was a exit hole?               1   holes on the wall next to the door. Is that incorrect?
    2        A. I don't recall and, once again, I don't think        2          A. I don't think -- You said on the wall or the
    3   from these -- the poor quality of what you're showing me     3   door?
    4   on the screen that there's any way to be definitive. I       4          Q. Oh, I apologize. On the wall next to the
    5   think we'd have to be on site with a laser and be able to    5   door. Let me get over here.
    6   look at both sides of the wall.                              6          A. You just asked me that question. That's --
    7        Q. All right, so, you're not able to say as you         7   That's been asked and answered.
    8   sit here today whether the hole depicted in Exhibit K-2-4    8          Q. And your answer for the wall was 14?
    9   is an exit or an entry?                                      9          A. No, for the door.
   10        A. Not from the photograph here. I could if I          10          Q. Okay. And the wall, how many exit holes --
   11   was standing next to the wall and looking on both sides.    11          A. Well, like I say --
   12        Q. And it's true that you don't have any               12          Q. -- is it in your opinion coming through the
   13   documentation that would tell you whether or not you        13   wall?
   14   determined this to be an exit or an entry?                  14              MR. DOWD: Let me -- Let me object. It's
   15        A. I didn't mark any of the holes as exit and          15        evidence -- It's facts that are not in evidence in
   16   entry.                                                      16        terms of exit holes on that wall.
   17        Q. You don't have any documentation that would         17          Q. Sir, do you want me to reask the question?
   18   tell you that; correct?                                     18          A. No, you've asked the question now and I've
   19        A. Yeah, I didn't record any exit and entry holes      19   told you from the pictures that you're showing me,
   20   by location or by number.                                   20   it's -- it's not likely to accurately be able to
   21            MS. MCGOWAN: And I have to do a little             21   determine if they're entry or exit holes without
   22       housekeeping. I've neglected to give the last           22   physically being at the location and being able to see
   23       document we looked at an exhibit label. Let's mark      23   both sides of the wall.
   24       the document we looked at first, the one titled         24          Q. And, so, you're unable to testify today as to
   25       Judgment of Modification, as Exhibit N.                 25   which holes are exit and entries?


                                                                                         4 (Pages 288 to 291)
                                              MASUGA REPORTING SERVICE
                                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 5 of 46 PageID #: 1546

                                                   Page 292                                                         Page 294
    1        A. I'm unable to testify about this picture.           1           (At this point, Defendants' Group Exhibit P
    2        Q. What information would you need aside --            2           was marked for identification.)
    3        A. I just --                                           3              (Questions by Ms. McGowan)
    4        Q. -- from being physically present at the             4        Q. Do you recognize this photo?
    5   location to tell us whether or not these are exit --        5        A. I do.
    6        A. You --                                              6        Q. Okay. What is it?
    7        Q. -- or entry holes?                                  7        A. It's a picture of my right hand holding a
    8        A. You'd have to see the path with a laser and         8   digital caliper measuring a 9 millimeter bullet hole in a
    9   you'd have to determine -- the exit holes are generally     9   wall.
   10   larger than the entrance holes, particularly through       10        Q. All right. And next photo, do you recognize
   11   plaster like this, so you'd want to know the path of the   11   that?
   12   bullet and then be able to measure both sides of the       12        A. Yes.
   13   wall.                                                      13        Q. Okay. What is it?
   14        Q. Did you use a laser in rendering your opinions     14        A. It's a picture of a caliper that I was holding
   15   in this case?                                              15   measuring a 9 millimeter bullet hole in the wall.
   16        A. I did use -- I did use a laser.                    16        Q. All right. Do you know what date these
   17        Q. On what date did you use a laser?                  17   photographs were taken?
   18        A. The first day I was there, the day after the       18        A. I don't know, but I think it was the second
   19   shooting.                                                  19   time that I visited the residence with Mr. Dowd.
   20        Q. And you don't have any notes documenting your      20        Q. And who took these photos?
   21   inspection on that day; correct?                           21        A. I suspect Mr. Dowd did with his camera.
   22        A. I don't think so. I -- I -- I did write some       22        Q. All right. I'm going to flip through a few
   23   things down, but I'm not sure. It's been two and a half    23   more. Do you recognize the photos that we're looking at
   24   years. I just -- Maybe longer. I just don't remember       24   in Exhibit P?
   25   where they are or what I wrote down. It's been too long.   25        A. I sure do.


                                                   Page 293                                                         Page 295
    1       Q. Did you take any photographs on the date of          1        Q. All right. Did you take any of these
    2   your first visit documenting --                             2   photographs?
    3       A. Well --                                              3        A. No, I was the one holding the caliper doing
    4       Q. -- your inspection?                                  4   the measuring.
    5       A. -- there was a -- there was a photographer           5        Q. How long were you on the scene that day?
    6   there that took many, many, many photographs as I walked    6        A. Probably four hours.
    7   around and inspected.                                       7        Q. How many photos did Mr. Dowd take?
    8       Q. And you don't have custody of those                  8        A. You'd have to ask him, I'm sorry.
    9   photographs; correct?                                       9        Q. Did you create any kind of inventory of the
   10       A. I -- I don't have custody of them. I may have       10   photographs taken?
   11   some copies of them.                                       11        A. No.
   12       Q. Did you rely on those photographs in rendering      12        Q. Why not?
   13   any of your opinions in this case?                         13        A. Well, I was more interested in the evidence
   14       A. No, I relied on my physical inspection while I      14   than inventories and lists.
   15   was there.                                                 15        Q. So, you have no documentation that would show
   16           MS. MCGOWAN: Moving to another exhibit.            16   what photographs were taken that day?
   17      Please bear with me. It's going to be a bit             17        A. Well, I'm -- I -- I believe that the Dowd law
   18      document-heavy.                                         18   firm e-mailed me or threw some type of electronic file to
   19              (Questions by Ms. McGowan)                      19   my e-mail where I could get into a cloud and look at
   20       Q. All right, sir, I'm showing you now a group of      20   these. I believe I've had access to the photos through
   21   photographs.                                               21   the cloud or through a share -- file sharing software.
   22           MS. MCGOWAN: Let's go ahead and label this as      22        Q. How many photos were you provided access to by
   23      exhibits Defendants' Group Exhibit P. It's a group      23   Dowd & Dowd?
   24      of 32 photographs. And I want to start with             24        A. In -- Taken by Dowd or -- or in total?
   25      photograph number 17 out of that batch.                 25        Q. In total, how many were --


                                                                                        5 (Pages 292 to 295)
                                             MASUGA REPORTING SERVICE
                                                   314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 6 of 46 PageID #: 1547

                                                    Page 296                                                        Page 298
    1        A. Well, I was gi- --                                   1   documentation where you recorded the number of bullet
    2        Q. -- you given access to?                              2   holes at the scene?
    3        A. I was given hundreds of photos taken by              3        A. No, I do not.
    4   St. Louis City PD and given I would say more than 20         4        Q. By 2019, you had formally been retained by the
    5   photos, 15 or 20 taken that I recognize as being taken by    5   Dowd & Dowd law firm; correct?
    6   the Dowd law firm or Richard in this case.                   6        A. I'm not sure when the date was. I would
    7        Q. Did you ensure that all the proper photographs       7   imagine it was early 2019.
    8   were taken that day to substantiate your conclusions?        8        Q. And I'm correct in that you did not take
    9        A. What I did was I asked Mr. Dowd to photograph        9   measurements of every hole you deemed to be an entry
   10   evidence that I thought was significant to the type of      10   hole; is that right?
   11   fire and the direction of fire and the calibers fired on    11        A. I think initially, on my first visit, I had a
   12   that day in that house.                                     12   set of calipers, a light, a laser. I think I did measure
   13        Q. Have you ever received proper training on           13   every single hole I could find looking for -- I was
   14   generating a chain of custody on evidence?                  14   looking for a .311 hole to exonerate the SWAT team.
   15        A. Proper chain of custody? Specifically, I            15        Q. And you don't have any documentation that you
   16   understand you don't want to contaminate a field, you       16   can refer to that will tell you the measurement of every
   17   don't want to contaminate an area, but the chain of         17   entry hole you identified?
   18   custody was so poorly done in this -- in this scene that    18        A. No, I just kept finding .223 and -- and -- and
   19   I'm not sure that -- that anybody was trained in how all    19   9 millimeter holes and kept moving onto the next hole
   20   this stuff was handled.                                     20   looking for a .311 hole.
   21           MS. MCGOWAN: I want to move to strike as            21        Q. So, you're not in any position to tell us each
   22       nonresponsive.                                          22   measurement for each hole?
   23              (Questions by Ms. McGowan)                       23        A. Not unless you want to go back to the scene
   24        Q. Sir, have you, yourself, taken any training on      24   and have me remeasure them.
   25   generating a chain of custody?                              25        Q. And true that you did not make trajectory


                                                    Page 297                                                        Page 299
    1        A. Yeah, I believe in college I had a little bit        1   determinations for each hole, right?
    2   of training on forensics.                                    2        A. No, that's not true. My original visit I did
    3        Q. In what context?                                     3   check the trajectory of every hole I could find.
    4        A. It was -- It was a science -- It was like in         4        Q. Every hole?
    5   the science program, part of the curriculum. It was just     5        A. Every single hole, including the ones in the
    6   a week or so, but I definitely understand the principles     6   floor in the living room.
    7   of chain of custody from my quality engineering              7        Q. And did you document those findings?
    8   experience at Mark Andy and I believe I had some training    8        A. You asking in writing, did I write down the
    9   in that respect as well.                                     9   findings?
   10        Q. How many holes did you count at the scene,          10        Q. Yes.
   11   bul- -- and by "holes," I mean bullet holes -- regardless   11        A. No, no.
   12   of them being exit or entries?                              12        Q. Okay. Did you document them in any other way,
   13        A. Well, I could say just in general. I don't          13   via photograph, video --
   14   have a specific number, but I could say there was --        14        A. Yeah, I had --
   15   there was over I want to say 70 or 80 holes.                15        Q. -- recording?
   16            MR. DOWD: I'll object. It calls for                16        A. -- I had -- I had a -- a person following me
   17       speculation.                                            17   around named Sid, who was a photographer, photographing
   18        A. Yeah, I just don't know for sure. I can't --        18   every single hole that I looked at, every piece of brass
   19        Q. Sir --                                              19   that I picked up.
   20        A. -- give you a good number.                          20        Q. Did you --
   21        Q. Sir, as you sit here today, you're not able to      21        A. She followed me most of the day. He or she.
   22   tell me how many holes there were that appeared to be       22        Q. And you do not have those photographs in your
   23   ballistics damage at the scene?                             23   possession, right?
   24        A. Not exactly, but there were more than 50.           24            MR. DOWD: Object --
   25        Q. And just to be sure, you don't have any             25        A. I might have --


                                                                                        6 (Pages 296 to 299)
                                             MASUGA REPORTING SERVICE
                                                   314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 7 of 46 PageID #: 1548

                                                    Page 300                                                         Page 302
    1           MR. DOWD: Object to --                               1   front through the bedroom door and this mark clearly
    2        A. I might have them.                                   2   shows that and it matches up with a hole in the door.
    3           MR. DOWD: -- vague. Objection. Vague as to           3        Q. So, it's your testimony that the bullet hole
    4       "possession."                                            4   depicted in Page 20 of Exhibit P traveled through the
    5        Q. Do you have those photographs within your --         5   bedroom door?
    6        A. I may --                                             6        A. Yes, ma'am.
    7        Q. -- control?                                          7        Q. With -- All right, turning to Page 23, this is
    8        A. I may have copies of the photographs on a --         8   a different bullet hole; correct, sir?
    9   on a -- on a drive somewhere. I haven't looked.              9        A. Yes, ma'am.
   10        Q. Did you review those photographs in offering        10        Q. All right. Do you know the trajectory of this
   11   your opinions in this case?                                 11   bullet hole?
   12        A. No, you asked me that question. My opinions         12        A. This is another .22 that came through the door
   13   are based on what I physically saw in three inspections     13   and hit the wall towards the front of the house.
   14   of the home in person.                                      14        Q. Okay. And where is this located?
   15        Q. And you're relying on your memory in giving         15        A. It's on the wall. As you walk in the front
   16   your testimony here today; true?                            16   door of the home, it's on the wall to the right. It's on
   17        A. I think most of us do.                              17   the -- It's -- It's the exterior wall of the home, but
   18        Q. Okay. And you'd agree that memories can be          18   the inside of that wall to the right of the front door
   19   imperfect; correct?                                         19   before you get to the bedroom door of the deceased.
   20        A. Of course.                                          20        Q. Okay, turning to Page 27 of Exhibit P, this is
   21        Q. Now, turning back to Exhibit P --                   21   a fourth bullet hole; correct?
   22           MS. MCGOWAN: Sara, is it possible to give           22        A. It's different than the previous two .22
   23       Mr. Andrews control of the document?                    23   caliber holes, yes.
   24           (At this point, an off-the-record discussion        24        Q. And can you tell me the trajectory of the
   25           was had.)                                           25   bullet in this image?

                                                    Page 301                                                         Page 303
    1              (Questions by Ms. McGowan)                        1        A. Yeah, this -- this bullet was similar to the
    2        Q. Sir, I'm going to go ahead and flip through          2   previous two as it came from the back of the house
    3   Pages 17 and 32, let you take a look at these.               3   through the bedroom door and then hit this wall at an
    4           Okay. Sir, would you agree that Pages 17             4   angle between the -- the front bedroom door and the front
    5   through 32 of Exhibit P document your measurements of        5   door of the home.
    6   only four distinct bullet holes?                             6        Q. Okay. So, it's your testimony that this
    7        A. It's hard to tell. I would -- I would say            7   bullet traveled through the front door?
    8   there's definitely a 9 millimeter hole being measured and    8        A. No, it's my testimony --
    9   there's several .22 caliber holes being measured.            9        Q. Or the -- Or the -- the front --
   10        Q. All right. Can you tell me the trajectory of        10        A. -- that --
   11   the bullet hole depicted in Exhibit P, Page 17?             11        Q. -- the -- the bedroom door, excuse me, the
   12        A. Not from a photograph.                              12   bedroom door?
   13        Q. All right. Moving on to Page 20, Exhibit P,         13        A. Yeah, the bedroom door closest to the front of
   14   are you able to tell us the trajectory of the bullet hole   14   the home.
   15   depicted in Exhibit P, Page 20?                             15        Q. All right, sir, did you reach a conclusion --
   16        A. You know, this is one that I remember quite         16   it may seem obvious at this point, but did you reach a
   17   clearly because it came through the bedroom door from       17   conclusion as to whether there was a gun fired from
   18   inside the bed from the back of the house, through the      18   inside the bedroom?
   19   bedroom, through the door, and then hit this wall. I        19        A. I found no evidence of an AK shooting bullets
   20   know exactly where this -- this photograph is and I         20   of a .311 diameter being fired from the bedroom. I found
   21   remember measuring this mark because it was so clearly      21   evidence of 14 rounds of .223 being fired from the back
   22   cut through the wallpaper and --                            22   of the house traveling through airspace in the bedroom,
   23        Q. Where is --                                         23   penetrating the bedroom door closest to the front door
   24        A. Someone fired a .22 caliber rifle from the          24   and then fragmenting on the wall where you saw those
   25   back of the house or from the bedroom out towards the       25   previous photos.


                                                                                         7 (Pages 300 to 303)
                                              MASUGA REPORTING SERVICE
                                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 8 of 46 PageID #: 1549

                                                    Page 304                                                         Page 306
    1        Q. And aside from the ballistics evidence we've         1        Q. Anything else?
    2   already discussed in this case, what did you base that       2        A. No, that does a pretty good job of it.
    3   on?                                                          3        Q. And it's your testimony that you performed
    4        A. Well, I found brass in the back of the house,        4   that process on your first trip out to the site?
    5   .223 brass that wasn't documented by St. Louis' evidence     5        A. Yes.
    6   technicians, and I found .223 holes in the bedroom door,     6        Q. And did you perform that process for each and
    7   entry holes on the inside and exit holes on the side         7   every bullet hole?
    8   closest to the front door and with a laser traced them to    8        A. Every one I could find.
    9   the wallpaper and then I measured a .223 bullet impact on    9        Q. And, of course, the door was not present when
   10   the wallpaper, so there's several pieces of evidence that   10   you were there on June 8; correct?
   11   all point the same direction, literally.                    11        A. No, the door -- the door wasn't there. They
   12        Q. Bear with me for one moment.                        12   had taken the door. They had ta- -- Actually, they had
   13           Sir, did you perform roadmapping of this death      13   taken the -- the front door. The back door to the
   14   investigation?                                              14   bedroom was still there.
   15        A. Can you repeat the question, please? You --         15        Q. And did you make use of any ballistic
   16   Something rattled and I didn't hear the question.           16   trajectory equations in making your trajectory
   17        Q. Did you perform what's known as roadmapping of      17   determinations?
   18   this death investigation?                                   18        A. At -- At such short distances, there's no
   19        A. What's the word before investigation?               19   reason for trajectory equations. The bullet drop is
   20        Q. Roadmapping.                                        20   almost unmeasurable at these close distances.
   21        A. No, I heard roadmapping. Between roadmapping        21        Q. Bear with me again while I pull up another
   22   and the word right before you said investigation.           22   image.
   23        Q. Death investigation.                                23           Okay. Now, Mr. Andrews, I'm showing you
   24        A. Death investigation? No, I didn't perform any       24   what's been previously marked as Exhibit K-3. And you
   25   roadmapping.                                                25   recognize this photo; correct?


                                                    Page 305                                                         Page 307
    1         Q. Have you ever performed it before?                  1         A. Yes, ma'am.
    2         A. Sure.                                               2         Q. Okay. As you sit here today, are you able to
    3         Q. What is it?                                         3   provide us your trajectory determination for any of the
    4         A. Roadmapping is where you document, trace the        4   bullet holes visible in this exhibit?
    5   path of a bullet as it proceeds through the air through      5         A. I don't understand what you mean by provide
    6   media like doors and walls and people, things like that.     6   you trajectory. What did you say exactly?
    7             You're basically mapping trajectories on           7         Q. Your determinations of the trajectory of the
    8   documentation and a lot of people do it with 3D software,    8   bullets.
    9   some people do it in 2D, but it's more effective in 3D.      9         A. From this photograph, there's no way to
   10         Q. Sir, what was your methodology for determining     10   establish an exact trajectory, but if you rehung the door
   11   the trajectory of the holes?                                11   and closed the door, we could surely do that.
   12         A. Using a laser.                                     12         Q. Okay. Have -- Have you done that?
   13         Q. And can you take me through step by step how       13         A. No, I haven't rehung the door. What I did do
   14   you did that?                                               14   is I shined a laser through some of the holes on the
   15         A. Well, I like to get as far away from the hole      15   wall, actually all of the holes on the wall, and some of
   16   as I can and I want -- as the physics of the surrounding    16   the larger 9 mil. holes that you can see the window to
   17   area allow and I like to shine a laser through the hole.    17   the right of the doorknob, so the far edge of the frame
   18   And when I get the largest, roundest imprint on the         18   some of the 9 mil. holes trace back to an impact on the
   19   surface on the opposite side of the hole, I have achieved   19   frame just a few inches above the lower far corner of the
   20   my ma- -- my maximum precision in alignment of the laser.   20   window frame. I do recall those from memory.
   21   And then we, in this case, we were going through doors      21         Q. Did you make any attempt to determine whether
   22   and going through walls looking at the laser finishing on   22   the shooter was -- where the shooter was located when the
   23   a window frame. We were going through the door looking      23   bullets were fired from the bedroom?
   24   at it finishing on the side walls. The laser would          24         A. I never saw clear evidence of bullets being
   25   terminate at the bullet impact on the wall.                 25   fired from the bedroom.


                                                                                         8 (Pages 304 to 307)
                                             MASUGA REPORTING SERVICE
                                                   314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 9 of 46 PageID #: 1550

                                                    Page 308                                                         Page 310
    1        Q. What do you mean by that? Would -- And I can         1        Q. Of course, yes.
    2   rephrase. Strike that.                                       2        A. -- if you were to walk through that door
    3           What would you have expected to find if              3   straight from where this picture was taken, on a left
    4   bullets were fired from the bedroom?                         4   diagonal on the rear wall of the bedroom is another door
    5        A. I would have expected to find powder residue         5   that -- that opens to the hallway in the home and the
    6   if the bullets were close to the wall. I would have          6   bullets were on a line to be consistent with that door as
    7   expected to find brass. I found brass everywhere that        7   well. All of these bullet impacts on the right side on
    8   St. Louis City didn't find and bullets and holes that        8   the wall between the front door and the bedroom door are
    9   weren't marked and I -- I would have suspected they would    9   consistent with a line that leads to the back door of the
   10   have missed something because the bedroom was quite         10   bedroom.
   11   messy.                                                      11        Q. Did you find any ballistics damage on the back
   12        Q. Sir --                                              12   door of the bedroom?
   13        A. And --                                              13        A. No, ma'am.
   14        Q. -- did you find any shell casings within the        14        Q. Is it your opinion that there was a shooter
   15   living room?                                                15   located in or near the back bedroom door that caused the
   16        A. I found -- I found four outside and one back        16   damage visible on the --
   17   by the kitchen.                                             17        A. It's my opinion that someone fired multiple
   18        Q. Sir, did you find any shell casings in the          18   .223 rounds from the diagonal line through the back door
   19   living room?                                                19   of the bedroom from the back of the house through the --
   20        A. Not that I recall.                                  20   through the front door of the bedroom that hit the wall
   21        Q. Sir, did you find any shell casings in the          21   on the right that we can see in this picture. It's clear
   22   bedroom?                                                    22   as day.
   23        A. Not that I recall.                                  23        Q. Did you include that opinion in your report?
   24        Q. And I'm not sure if you answered my question.       24        A. I don't -- I don't believe so.
   25   Did you make any attempt to determine whether the           25        Q. Did you include that opinion in your


                                                    Page 309                                                         Page 311
    1   shooter -- where the shooter was located in the bedroom?     1   Affidavit?
    2        A. Well, I didn't find any evidence of someone          2        A. I don't believe so.
    3   shooting from the bedroom. I looked for it. I just           3           MR. DOWD: Do you have your report there?
    4   couldn't find any.                                           4           THE WITNESS: I don't have it here. I'd have
    5        Q. And correct me if I'm wrong, but you testified       5      to go through it again. It's been so long since
    6   earlier that shots were fired through the door into the      6      I've looked at any of that that I honestly don't
    7   wall to the immediate right when you entered the front       7      recall what's in the report exactly.
    8   door; did I understand that correctly?                       8        Q. Sir, if I represented to you that that opinion
    9        A. Yes, ma'am.                                          9   was not included in your report, would you disagree with
   10        Q. Okay. How is it that shots were fired through       10   me?
   11   the bedroom door, but there was no -- you have no           11        A. No, because I tried to stick to the things
   12   evidence or found no evidence of a shooter firing from      12   that were significant like the fact that they're .223 in
   13   within the bedroom?                                         13   diameter. To me that's more -- much more significant
   14        A. Because the bullet impacts on the wall trace        14   than the placement of the shooter's feet when he fired
   15   back to the center of the door in the rear of the bedroom   15   the shots. I tried to keep the report concise and
   16   and, so, it's entirely possible that that door was open     16   readable, include what was significant and I thought --
   17   and the shooter was significantly out of the bedroom when   17        Q. Well --
   18   they were pulling the trigger.                              18        A. -- the fact that they're .223 is highly
   19        Q. So, it is your testimony that the shooter was       19   significant.
   20   on the other side of the bedroom towards the back of the    20        Q. Let me ask you this: Were you able to
   21   house?                                                      21   determine a viable shooting solution in terms of the
   22        A. If you -- You see the picture you have up           22   number of rounds that were fired, the number of spent
   23   right now?                                                  23   casings, the number of projectiles recovered at the
   24        Q. Yes.                                                24   scene?
   25        A. You see the door? So --                             25        A. Well, you have to remember I came after the


                                                                                         9 (Pages 308 to 311)
                                             MASUGA REPORTING SERVICE
                                                   314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 10 of 46 PageID #: 1551

                                                    Page 312                                                         Page 314
    1   scene was cleaned up, so what I had to look at were          1        A. I believe they manipulated evidence
    2   permanent fixtures, walls, windows, window frames, doors,    2   significantly.
    3   sofas. You know, I had fixtures to look at. I didn't         3        Q. Okay. And, again, what are you basing that
    4   have placards and brass laying everywhere. I didn't get      4   on?
    5   to look at the maga- -- the 9 mil. magazine under the        5        A. Rounds coming from the back of the house that
    6   sofa or --                                                   6   are .223 in caliber. Rounds coming from outside the
    7        Q. Sir, I don't think you're answering my               7   house into the house that are .223, okay? The fact that
    8   question. Were you able to determine a viable shooting       8   they claimed so many rounds were fired from this AK and
    9   solution in terms of the number of rounds fired, spent       9   yet they only had ten casings all dif- -- of different
   10   shell casings, number of projectiles? I'm just looking      10   headstamps and every other weapon found on the scene had
   11   for a "yes" or "no" here.                                   11   boxed ammo that was all made by the same manufacturer,
   12        A. In general, yes. Specifically to the round          12   but yet just for the AK they had rounds -- he had rounds
   13   count with a perfect number, no. There were a lot of        13   of different headstamps and that the round count that
   14   rounds fired.                                               14   they claim he fired doesn't match the ballistic evidence
   15        Q. Did you include that information in your            15   that they presented in a number of shell casings and
   16   report?                                                     16   there's no .311 holes anywhere and there's no holes on
   17            MR. DOWD: Objection. His report is -- is the       17   the wall behind where the officers said the wall that was
   18       best evidence of what's in it.                          18   behind them as .311 bullets were supposedly whizzing past
   19        Q. What was the viable shooting solution you           19   them. I mean, these are all huge problems. And, so, as
   20   determined?                                                 20   I look at the -- the -- the totality of all this and the
   21        A. Are you asking me to provide you a solution of      21   fact that there was no blood on the gun at all and
   22   what happened with all the rounds being fired? Would        22   looking at the box that the gun was in, I believe the
   23   you --                                                      23   evidence was dramatically manipulated.
   24        Q. Yes.                                                24        Q. Now, sir, we'll come back to this. Right now
   25        A. -- like to hear my take on that?                    25   I want to ask you some questions about your opinions that


                                                    Page 313                                                         Page 315
    1        Q. Yes.                                                 1   are based on the cell phone video in this case. Let me
    2        A. I think there's two possible scenarios. One          2   go ahead and pull up your Affidavit.
    3   is that a police officer fired and triggered sympathetic     3            Okay. Sir, are you able to see Exhibit B on
    4   firing from a lot of other officers. Someone obviously       4   your screen?
    5   fired 14 or 15 rounds with a .223 based on the video         5         A. I can see my Affidavit.
    6   evidence and I believe that those are the doors that came    6         Q. All right. So, in your Affidavit on Page 11,
    7   through the wall -- through the bedroom door and hit the     7   I believe, you state that you cannot hear the police --
    8   wall that's in this picture and they were fired from the     8   Well, let me back up. Did you review a cell phone video
    9   back of the house. I found a .223 shell back there on        9   recording taken by a passerby in rendering your opinions
   10   the floor. And no evidence was shown by St. Louis City      10   in this case?
   11   PD of anything being fired from the back of the house or    11         A. Yes, ma'am.
   12   anything being fired from outside, yet I found brass that   12         Q. Did you refer to that cell phone video in your
   13   matches the brass on the inside of the home on the          13   Affidavit as the Broccard video?
   14   outside of the home and, so, someone shot through the       14         A. I do.
   15   window from the outside of the home through the bedroom     15         Q. Okay. You state in Paragraph 11, "In
   16   window that you can see here, someone shot from the back    16   listening to the Broccard video you would clearly
   17   of the house with a 5.56 weapon system, the evidence is     17   hear" -- Well, let me back up. In Paragraph 11, you
   18   crystal clear to that effect, and either all these shots    18   state, "The officers in their reports contradict who
   19   were fired because of sympathetic reactions or a much       19   announced police search warrant."
   20   worse scenario where the -- where the -- the scenario was   20         A. Yes, I did.
   21   staged by officers. And with the box being taken out the    21         Q. "When an officer 'yells police search warrant'
   22   back and thrown away and with blood being wiped up, I'm     22   it is established that they are five time's normal
   23   leaning towards the fact that they staged this scene.       23   volume. In listening to the Broccard video you would
   24        Q. Okay. So, it's your opinion in this matter          24   clearly hear that if they announced it while they were
   25   that the officers staged the scene?                         25   outside the house as they claim because you can clearly


                                                                                       10 (Pages 312 to 315)
                                             MASUGA REPORTING SERVICE
                                                   314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 11 of 46 PageID #: 1552

                                                    Page 316                                                         Page 318
    1   hear it at the (sic) 3:50-3:58 time frame of the video       1        A. Yes, yeah, they -- they did not announce
    2   after all of the shooting has stopped." So, you seem to      2   before the -- before the flash bang.
    3   say in your Affidavit that you cannot hear the police        3              (Questions by Ms. McGowan)
    4   announce themselves as police prior to breaching the         4        Q. Okay. And the video itself is your only basis
    5   door. Is that your opinion?                                  5   for that opinion; correct?
    6        A. I'm saying they did not announce. It's not on        6        A. No, it's also their testimony in deposition.
    7   the video --                                                 7        Q. Okay. Well, some of the -- the officers
    8        Q. What is your --                                      8   testified pretty uniformly that they did announce
    9        A. -- until after the shooting.                         9   themselves prior to the flash bang, so I'm just a --
   10        Q. What's your basis for that opinion, is that         10        A. No, they di- --
   11   based solely on your review of the video?                   11        Q. -- little confused --
   12        A. Well, no, it's based on the fact that the           12        A. -- they did not testify --
   13   officers contradicted each other on who announced and the   13        Q. -- who --
   14   fact that you could hear gates rattle and other small,      14        A. -- uniformly. I don't agree with that
   15   quiet sounds, but you couldn't hear a whole team yell,      15   statement at all.
   16   "Police, search warrant," it's just not credible.           16        Q. Are you relying on any other evidence aside
   17        Q. Okay.                                               17   from the deposition testimony and the cell phone video
   18        A. And --                                              18   for your opinion that you cannot hear the officers
   19        Q. You're ba- -- You're basing that upon your          19   announcing themselves prior to deploying the flash bang?
   20   review of video when you say that you cannot -- you         20        A. No, those are the two main things that I rely
   21   cannot hear the officers announce themselves?               21   upon to draw that conclusion.
   22            MR. DOWD: Objection. Vague. Time frame.            22        Q. What equipment did you use to watch the cell
   23        Q. When you state you cannot hear officers             23   phone video?
   24   announce themselves before the deployment of the flash      24        A. I have a very expensive Bose sound system --
   25   bang, you are basing that upon your review of the video,    25        Q. And --


                                                    Page 317                                                         Page 319
    1   right?                                                       1        A. -- that -- that allows me to listen to things
    2        A. I said I based it on the review of the video         2   in real high fidelity and I can turn the volume up to the
    3   and the fact that they contradicted themselves on who        3   point where it's uncomfortable for the human ear but
    4   announced and when.                                          4   crystal clear. I'm --
    5        Q. Okay. But certainly you aren't drawing               5        Q. And --
    6   opinions from the officers' deposition testimony about       6        A. -- ac- -- Go ahead.
    7   what you can and can't hear, that's based upon your          7        Q. -- what is the -- the make and model of your
    8   review of the cell phone video, right?                       8   Bose sound system?
    9        A. Well, I'm basing it on what was and was not          9        A. Well, Bose is the make, okay? And I also
   10   said --                                                     10   have -- I also have some JBL monitors. I can walk in the
   11        Q. Right.                                              11   other room and give you the make and model if you like.
   12        A. -- not just what can be heard on the video.         12   They're called -- They're called monitors. They're for
   13        Q. But, sir, you understand that there's no --         13   sound studios to analyze sound and they're extremely high
   14   And I guess I'm confused. I mean, certainly your -- your    14   quality devices. They -- They are made specifically to
   15   testimony is that --                                        15   accurately replicate sound. I can get you the mo- --
   16        A. Well, don't be confused. I raised two sons.         16   name and model number if you give me two minutes to drop
   17   When -- When they tell me different stories, I know at      17   my headphones.
   18   least one of them is lying.                                 18        Q. No, I've got a -- I've got a few more
   19        Q. When you watch the cell phone video, it's your      19   questions. Let's do these first. So, is that a -- when
   20   testimony that you cannot hear the officers announce        20   you say "monitor," what kind of equipment is that?
   21   themselves before the flash bang is deployed, right?        21        A. It's -- It's called a studio monitor.
   22           MR. DOWD: I object again. Are you talking           22        Q. Okay.
   23      about before the shooting or after the shooting?         23        A. It's what professionals use to analyze sound
   24           MS. MCGOWAN: I said before the flash bang. I        24   when they're mixing music or they're analyzing evidence.
   25      limited it in time.                                      25   They're made specifically to accurately reproduce the


                                                                                       11 (Pages 316 to 319)
                                             MASUGA REPORTING SERVICE
                                                   314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 12 of 46 PageID #: 1553

                                                   Page 320                                                         Page 322
    1   frequencies that are on a recording.                        1        A. Yes.
    2         Q. Go ahead and show them to us.                      2        Q. -- use any other equipment to analyze --
    3         A. You want me to grab one?                           3        A. Do I need --
    4         Q. Yes, please.                                       4        Q. -- the cell phone video?
    5         A. Hold on just a second. I'll grab one.              5        A. Do I need -- Do I need to take my whole sound
    6            (At this point, there was a brief pause in the     6   room apart?
    7            proceedings.)                                      7           MR. DOWD: No.
    8         A. Okay, let me see if I can get this. So, we         8        A. You know what I might --
    9   use a pair of these when we analyze sound signatures.       9           MR. DOWD: No, just let -- let her ask the
   10   There's the front.                                         10       questions.
   11         Q. I can't -- Can you read that to me?               11           THE WITNESS: I'm sorry.
   12         A. It says JBL. I'll show you the back that          12        Q. So, we've covered all of the equipment that
   13   gives you the model number. It's an LSR308. Can you see    13   you used to analyze the cell phone video recording?
   14   that now?                                                  14        A. Yeah, I listened to them through JBL monitors.
   15            MR. DOWD: Yep.                                    15   I also have headphones that I use.
   16         Q. I do see that. So, what you're holding is a       16        Q. What kind of headphones do you use?
   17   speaker; correct?                                          17        A. I've been using these lately. I have
   18         A. Not -- Not a -- Not a stereo speaker. It's --     18   Logitechs; I have Bose. Would you like to see my -- my
   19   It's a sound monitor for recording. It's what you use in   19   good set of headphones?
   20   a studio to analyze sound.                                 20        Q. What headphones are you currently using?
   21         Q. And, so --                                        21        A. I'm using the Logitechs. This is what I do
   22         A. It's --                                           22   radio shows with.
   23         Q. -- how -- how did you play the cell phone         23        Q. Okay, and what model are they?
   24   video when you analyzed it, how was that played?           24        A. I don't know.
   25         A. Well, it's played through some sound software.    25        Q. Okay. And going back to the JBL monitor, what


                                                   Page 321                                                         Page 323
    1       Q.   On what device?                                    1   is the difference between a monitor and a speaker?
    2       A.   On my computer. On a --                            2         A. Well, they're both -- they're both speakers.
    3       Q.   So --                                              3   Technically, they both use magnets and cones and
    4       A.   On a Windows computer.                             4   electrical signals to reproduce sound. The difference
    5       Q.   So, you were playing --                            5   between a monitor and a speaker is a high quality stereo
    6           MR. DOWD: Object to questions as being vague.       6   speaker is made to enhance the sound of the music, so
    7        Q. So, you were playing the cell phone video           7   it's a three-way speaker that splits the signal into
    8   on -- on your computer. What -- What kind of computer?      8   three bands and runs the signals to various cones made to
    9           MR. DOWD: Objection. Relevance.                     9   enhance and give the listener the ability to tune the
   10        A. It's a Dell Inspiron.                              10   sound, raise the treble, lower the midrange, increase the
   11        Q. All right. And then the sound is emitted from      11   bass, whatever they want. A studio monitor is made for
   12   what, is it emitted from your computer speakers?           12   one purpose and one purpose only; to reproduce the
   13        A. From the monitor that I just showed you.           13   recording exactly the way it is with all its flaws, with
   14        Q. And the monitor is hooked up to then what          14   all its good and bad points and to not shade the color or
   15   equipment?                                                 15   sound in any way. And, so, they're designed differently
   16        A. The monitor is hooked up to the computer.          16   and they're used for different purposes. One's used for
   17        Q. Will you hold that up one more time?               17   listening pleasure, the other is used for analyzing
   18        A. Yeah.                                              18   sound.
   19        Q. And will you flip it around?                       19         Q. Do you make any use of audio software in your
   20        A. (Witness complying with counsel's request.)        20   review of the cell phone video?
   21        Q. Okay. So, describe how this process works.         21         A. I do.
   22   You play the cell phone video on your Dell computer and    22         Q. And what is that?
   23   the sound is emitted through that; correct?                23         A. You know, I don't -- I'll have to -- I'd have
   24        A. Yes.                                               24   to get my computer and software out and look at it. I've
   25        Q. Do you use any other equipment? Did you --         25   been using it for so long, I don't even remember the


                                                                                      12 (Pages 320 to 323)
                                             MASUGA REPORTING SERVICE
                                                   314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 13 of 46 PageID #: 1554

                                                    Page 324                                                         Page 326
    1   name. But I have the ability to look and analyze             1        Q. How many feet away from the Torres/Hammett
    2   frequencies and look at the timing, the length of sound      2   residence was the person who was recording the cell phone
    3   signals, that type of thing. It even lets, if I want to,     3   recording?
    4   I can tune the pitch. I can change the pitch. Like           4        A. I would guess 30 feet across the street minus
    5   let's say you were singing and you sang 5 cents flat. I      5   the width of the car plus the depth of the front yard, so
    6   can click on the sound signal, move the curve of the         6   probably 80. Seventy-five to a hundred feet, somewhere
    7   sound wave and make it in perfect tune.                      7   in that range.
    8         Q. How long would it take you to look at what          8        Q. Was there any movement of the cell phone
    9   software you are using?                                      9   during the shooting event?
   10         A. Probably about five, six minutes.                  10        A. Of course. Nobody can hold a cell phone
   11         Q. Okay, why don't we do that when we go on --        11   perfectly still.
   12         A. On a break?                                        12        Q. Can you recall, based on your observation,
   13         Q. -- break.                                          13   what were the officers' voices saying before the flash
   14         A. Okay.                                              14   bang went off?
   15         Q. In your review of the cell phone video, did        15        A. I'd have to review the video.
   16   you hear the officers say anything before the flash bang    16        Q. So, you agree that the officers can be heard
   17   is deployed?                                                17   saying something at --
   18         A. You could hear -- You could hear voices and        18        A. I'm not -- I'm not going to agree to anything
   19   you could hear -- I think you heard some footsteps, I       19   unless we review the video here. I mean, we've got the
   20   think you heard a chain -- a chain link fence rattle.       20   video; let's play it.
   21   You could hear some things, but, you know, everything was   21        Q. Sir, when is the last time you reviewed the
   22   kind of quiet as they walked up to the house. They          22   video?
   23   weren't trying to make a lot of noise. They typically       23        A. When I was prepping for the deposition. It
   24   don't when they're about to make entry. You want to be      24   was supposed to happen months ago.
   25   discreet.                                                   25        Q. Sir, have you had any hearing test performed


                                                    Page 325                                                         Page 327
    1        Q. Would you agree that there is a car radio            1   in the last three years?
    2   playing at the beginning of the cell phone video?            2        A. No, but I'm a musician and I hear quite well.
    3        A. Certainly -- It certainly could be.                  3        Q. What do you play?
    4        Q. Okay. As you sit here today, you wouldn't            4        A. I play the piano and I play the guitar.
    5   agree or disagree that --                                    5        Q. Do you suffer from any hearing loss?
    6        A. I don't -- I don't recall. I mean, we --             6        A. I don't.
    7   we've got the file. We can just listen to it if you          7        Q. How do you know that?
    8   like.                                                        8        A. Well, I operate my instruments through a very
    9        Q. So, where exactly where -- where exactly was         9   broad range of frequencies and I hear every pitch. There
   10   the cell phone video recorded?                              10   isn't a note on the piano I can't hear and it covers a
   11        A. It looked to me like -- You mean the person         11   range. I also have a -- I also have bass guitars that
   12   doing the recording, where were they standing; is that      12   play quite low and I hear them quite well, so I really
   13   your question?                                              13   don't think I have any hearing loss.
   14        Q. Yes.                                                14        Q. All right. I now want to turn back to your
   15        A. It looked to me like they were right across         15   report.
   16   the street in a car or next to a car. I recall -- I         16        A. Can you give me a moment to set this monitor
   17   think I recall seeing a window frame from a vehicle, so     17   down?
   18   they were probably -- they may have been in their vehicle   18        Q. Yes.
   19   with the window open.                                       19            MR. DOWD: You're fine.
   20        Q. Would the location of the person recording the      20            (At this point, there was a brief pause in the
   21   video matter in your analysis?                              21            proceedings.)
   22        A. It would if they were too far away to pick up       22        Q. All right, sir, on Page 11 of your report,
   23   the sound. But if you can hear -- if you can hear chain     23   which we previously marked Exhibit C, you state, "The
   24   link fences rattle, I mean quiet sounds from fences being   24   Sporter Semi-Automatic 7.62 caliber rifle that was
   25   moved and footsteps, it's -- it's picking up a lot.         25   legally owned by Mr. Hammett was never tested to


                                                                                       13 (Pages 324 to 327)
                                             MASUGA REPORTING SERVICE
                                                   314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 14 of 46 PageID #: 1555

                                                    Page 328                                                         Page 330
    1   determine if it had been recently fired that day." Is it     1        A. I think so.
    2   your opinion that the Inter Ordnance rifle was never         2        Q. What is it?
    3   tested?                                                      3        A. Looks like a lab report from test -- they're
    4        A. No, I can't -- I can't testify to a negative.        4   claiming they fired some test shots and it also lists
    5   I mean, the -- the rifle was taken in and out of evidence    5   some of the evidence that was supposedly collected at the
    6   like six or seven times, so obviously somebody did some      6   scene.
    7   things with it.                                              7        Q. Okay.
    8        Q. What tests would you expect to have been             8           MR. DOWD: Can you let him take a look at it?
    9   performed to that rifle to determine if it had been fired    9      There you go.
   10   that day?                                                   10           MS. MCGOWAN: Sure.
   11        A. Well, I would have liked -- I would have liked      11           MR. DOWD: Okay.
   12   to have seen a gunpowder residue test on the stock. I       12           THE WITNESS: I read pretty fast. I got it.
   13   would have liked to have seen rifling marks analyzed on     13           MR. DOWD: Okay.
   14   the bullets that were supposedly recovered. Most of them    14              (Questions by Ms. McGowan)
   15   were destroyed to the point where they couldn't be          15        Q. Okay. Are you familiar with the findings in
   16   analyzed. Now, that's a whole nother issue, but. I          16   this report?
   17   would have at least expected to see the gun when I          17        A. You mean the conclusions?
   18   inspected it to be in a fired condition, which it wasn't.   18        Q. Yes.
   19        Q. What do you -- I'm sorry to interrupt you.          19        A. You could show me the conclusions. I don't
   20   What do you mean by that?                                   20   recall. This looked like a list of activity. I didn't
   21        A. The gun was cleaned and lubricated by a             21   see any conclusions. Do you see conclusions on this
   22   professional. It was the slickest AK I'd ever had in my     22   report?
   23   hands.                                                      23        Q. I'm not under oath today, sir.
   24        Q. Are you aware whether any test shots were           24        A. Well, where would the conclusions be? I don't
   25   fired from the Inter Ordnance Sporter rifle?                25   see any conclusions on this report.


                                                    Page 329                                                         Page 331
    1        A. I would assume in a situation like this they         1        Q. Sir, this document is 180 pages. Do you
    2   would fire test shots, but I can't say one way or the        2   need -- Have you reviewed this report prior to today?
    3   other if they did or not. I didn't see any evidence of       3        A. I think I have. I think I read through it
    4   the test shots.                                              4   months ago.
    5        Q. And bear with me, I'm just pulling up other          5        Q. Okay. What is it?
    6   documents.                                                   6           MR. DOWD: Objection. Asked and answered.
    7            Sir, have you seen this document before today?      7        A. It looks like firing pin analysis. It looks
    8        A. I've seen something similar to that. It may          8   like some ballistic projectile analysis. It looks like
    9   have been this document.                                     9   various things trying to match a weapon to some of the
   10            MS. MCGOWAN: Let's go ahead and mark this as       10   things that were entered into evidence.
   11      Defendants' Exhibit I.                                   11        Q. Do you believe that this report has any
   12            (At this point, Defendants' Exhibit I was          12   bearing on your opinion that the Inter Ordnance Sporter
   13            marked for identification.)                        13   model was never fired that day?
   14        Q. Did you rely upon this document in forming any      14           MR. DOWD: Objection. Overly broad and vague.
   15   of your opinions in this case?                              15        A. I don't understand that question. Could you
   16        A. I don't think so.                                   16   rephrase, please?
   17        Q. And, sir, can I direct your attention to this       17        Q. Did you review this report prior to rendering
   18   Laboratory Report.                                          18   your opinions in this matter?
   19            MS. MCGOWAN: Let's mark this as Defendants'        19        A. I think I did review this report. I recall
   20      Exhibit J.                                               20   some of the pictures.
   21            (At this point, Defendants' Exhibit J was          21        Q. Do you think the findings in this report have
   22            marked for identification.)                        22   any bearing on your opinion that the Inter Ordnance
   23               (Questions by Ms. McGowan)                      23   Sporter model was never -- rifle was never fired on
   24        Q. Sir, have you reviewed Exhibit J prior to           24   June 7, 2017?
   25   today?                                                      25           MR. DOWD: Object. Overly -- Object to the


                                                                                       14 (Pages 328 to 331)
                                              MASUGA REPORTING SERVICE
                                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 15 of 46 PageID #: 1556

                                                  Page 332                                                         Page 334
    1       form. Overly broad and vague.                          1        Q. Correct.
    2        Q. Sir, did -- I'm sorry, did you want me to          2        A. Because, to me, having the gun checked out of
    3   repeat the question?                                       3   evidence seven times means that that evidence could have
    4        A. Sure.                                              4   been created in the lab and fired. Those -- Those cases
    5        Q. Okay.                                              5   that they match up could have been fired in the lab. You
    6        A. Kind of lost -- Kind of lost my train of           6   know, it's just, I mean, when you have five to seven
    7   thought when Mr. Dowd objected.                            7   people checking a rifle out of evidence and doing various
    8        Q. Do you believe that the findings in this           8   things with it, there's no -- I mean, the chain of
    9   report have any bearing on your opinion that the Inter     9   evidence is so corrupted, how could anything in this
   10   Ordnance Sporter model rifle was never fired that day?    10   report be consistent, reliable, or -- or credible?
   11            MR. DOWD: Same objections.                       11        Q. Sir, what is your basis for saying the chain
   12        A. If they were trustworthy, if this lab had any     12   of custody was corrupted?
   13   credibility, I would think that they would, but           13        A. Well, how many people get to handle a rifle
   14   considering what I've seen so far in the last several     14   and take it and shoot it before you say, okay, we've now
   15   years, I'm not sure I give this lab a whole lot of        15   can no longer analyze the rifle in the state that it was
   16   credibility.                                              16   in when they -- when he supposedly used it to shoot at
   17        Q. Are you -- You aren't familiar with the           17   the place. We can -- We can no longer analyze the
   18   findings in this report, are you, sir?                    18   statement of the grandfather saying that the rifle was
   19        A. I see -- I see some of the findings. I mean,      19   jammed and wouldn't function. I mean --
   20   I recall it. I mean, we can go over them if you'd like    20        Q. Sir --
   21   to. Specifically point out what finding you're talking    21        A. -- when -- when you have --
   22   about 'cause there's a --                                 22        Q. -- is it --
   23        Q. Okay.                                             23        A. -- multiple -- And I'm still answering your
   24        A. -- lot of information in this report. It's        24   question. When you have multiple people taking a rifle
   25   180 pages.                                                25   out and shooting it and sticking it back into evidence


                                                  Page 333                                                         Page 335
    1        Q. Right, and did you review the 180 pages prior      1   and cleaning it and doing various other things with it,
    2   to rendering your opinions in this case?                   2   how can you trust anything that shows up three years
    3        A. I'm sure I reviewed this, this report, months      3   later?
    4   ago. I answered that question about five minutes ago.      4        Q. Sir, is it your opinion that it is not
    5        Q. Okay. And as you sit here today, can you           5   standard to perform test -- to fire test shots from a gun
    6   describe what the findings are in this report?             6   recovered from a crime scene?
    7            MR. DOWD: Same objections.                        7        A. It is absolutely standard for an -- for a lab
    8        A. There's so many different pieces of                8   technician to check a rifle out of evidence and fire some
    9   information in this report. Can you be more specific?      9   test shots. It's not standard to have five, seven
   10        Q. Okay.                                             10   different people handle that weapon.
   11        A. Do you want me to pick one of the 400             11        Q. What is your basis for saying that five to
   12   findings? I mean, I don't understand.                     12   seven people handled this weapon?
   13        Q. Did you, yourself, ever examine the 7.62 by 39    13        A. Well, if you're familiar with the evidence
   14   millimeter cartridge cases that were recovered from the   14   procedures at St. Louis City PD, you'll notice that if
   15   case --                                                   15   the evidence box is cut open, it's then sealed with a
   16        A. I did.                                            16   different color of tape. Look at how many different
   17        Q. -- under a microscope?                            17   colors of tape are on the evidence box with the AK-47.
   18        A. I did. Not under a microscope, but I did. I       18   Look at the chain of custody, all of the different people
   19   took a look at them. You have pictures of me analyzing    19   that are in the record checking this rifle out and doing
   20   them.                                                     20   something with it and there's no accounting as to what
   21        Q. Why -- Why not, why didn't you conduct that       21   they did with the rifle. It just got taken out of
   22   examination?                                              22   evidence, it got put back in evidence. And there's a
   23            MR. DOWD: Why didn't he what?                    23   couple of things where, okay, we fired some test rounds
   24        A. Why didn't I conduct the -- analyze the -- the    24   where a couple of people said we did this or that, but
   25   ballistic evidence under a microscope?                    25   there's no record, complete record of what was done every


                                                                                     15 (Pages 332 to 335)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 16 of 46 PageID #: 1557

                                                    Page 336                                                         Page 338
    1   time this rifle was taken out of evidence.                   1        A. It's -- It's --
    2        Q. What people checked the rifle out of evidence?       2        Q. -- whether --
    3        A. It's right in the report.                            3        A. -- in the --
    4        Q. Okay. Sitting here today, do you know who            4        Q. -- they were -- Sir --
    5   checked the rifle out of evidence?                           5        A. It's in --
    6        A. I think we'd have to go through the report and       6        Q. -- let me finish my question. Sir, can you
    7   start listing the names. There's -- I don't know these       7   say whether or not they were employees or agents of the
    8   people personally. It was just a lot of people. As I         8   City Police Department?
    9   reviewed the report, I was aghast at how many people had     9        A. I would assume they were employees of the
   10   handled this rifle after it was put in evidence.            10   Police Department based on --
   11        Q. How many based on the reports? You have --          11        Q. And --
   12   So, sir, is your testimony that you believe multiple        12        A. -- the report.
   13   people handled the rifle based on --                        13        Q. What is your basis for concluding that any of
   14        A. Yes.                                                14   the handling of the rifle was improper?
   15        Q. -- tape on the box?                                 15        A. Well, normally on -- on the chain of evidence
   16        A. Yes. Well, no, based on -- on the report            16   with a -- with a weapon system, you're going to perform
   17   itself and the tape on the box.                             17   two tests. You're going to fire the weapon to get
   18        Q. What reports are you referring to?                  18   projectiles to analyze and to look at case markings and
   19        A. The -- The laboratory. Here's the lab report.       19   firing pin markings and the imprint of the bolt on the
   20   There's a chain of custody report as well. Mr. Dowd         20   back of the brass. That takes one guy, okay? The other
   21   would have to dig that up for you, but there's a chain of   21   thing you're going to do is you may do a gunpowder
   22   custody report on this rifle as well.                       22   residue test on the gun. That may be another technician.
   23        Q. And it's your opinion that the individuals who      23   That's two people; that's not five to seven people.
   24   took the rifle out did so improperly?                       24        Q. Sir, if I represented to you that Exhibit J
   25        A. No, I didn't -- I didn't say they took them         25   indicates that nine 7.62 by 39 millimeter caliber


                                                    Page 337                                                         Page 339
    1   out improperly. I said there's no accounting as to why       1   cartridges recovered from the scene had firing pin and
    2   so many people handled this piece of evidence. And           2   breech face impressions matching the test shots fired
    3   that's a question for St. Louis City PD, not for me.         3   from the Inter Ordnance model rifle recovered, would you
    4        Q. So, I guess you seem to be suggesting that the       4   have any basis for refuting that?
    5   chain of custody of the rifle was corrupted and you seem     5        A. I sure would.
    6   to be saying that it's due to the number of people who --    6        Q. What is it?
    7   who handled the rifle. What is your basis for concluding     7        A. I don't -- I don't believe -- I don't believe
    8   that different lab personnel or personnel with the PD        8   those cases were fired on the day that the police claim
    9   corrupted the chain of custody?                              9   they were.
   10            MR. DOWD: Objection. Misstates his prior           10        Q. What is your --
   11      testimony. You can answer if you understand.             11        A. I believe that --
   12        A. Could you rephrase the question? I'm not sure       12        Q. -- basis for that?
   13   I understand what you're getting at.                        13        A. Well, they're all mixed headstamps, yet the
   14        Q. Sure. Sir, I understand your testimony to be        14   projectiles all look like they're constructed exactly the
   15   that you believe that the rifle was compromised because     15   same.
   16   there was a problem with the chain of custody. Am I         16        Q. What is -- Why is it not possible that mixed
   17   understanding you correctly?                                17   headstamps were recovered from the scene?
   18        A. I believe way too many people handled this          18        A. It's possible. It's just highly unlikely.
   19   evidence.                                                   19   And it's almost impossible that four different headstamps
   20        Q. Who were those people?                              20   would be shooting identical projectiles as if
   21        A. You just asked me that. I told you I don't          21   manufacturers all used exactly the same bullet, four
   22   know them by name.                                          22   manufacturers. I mean, it just doesn't match up. It
   23        Q. Or can you say based on --                          23   doesn't make sense.
   24        A. It's in --                                          24        Q. Is it possible that you were looking at the
   25        Q. -- your review of the documents --                  25   test shots?


                                                                                       16 (Pages 336 to 339)
                                              MASUGA REPORTING SERVICE
                                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 17 of 46 PageID #: 1558

                                                   Page 340                                                          Page 342
    1           MR. DOWD: Looking at the what?                       1   lying on the floor. I can't testify whether he was dead
    2           MS. MCGOWAN: Test shots.                             2   already or not.
    3        A. Would the evidence team mix test shots with          3        Q. And you've previously testified that you've
    4   evidence collected at the scene? 'Cause they were all        4   located bullet holes in the hardwood floor of the dining
    5   pulled out of the same envelope. I doubt it. I can't         5   room; is that correct?
    6   imagine that happening.                                      6        A. Bullet impacts. I wouldn't call them holes.
    7              (Questions by Ms. McGowan)                        7   I would call them scallops similar to what's on the hard
    8        Q. You'd agree that there were 7.62 caliber             8   wall by the front door. There's bullet -- There's five
    9   bullets recovered from the scene, right?                     9   bullet impacts that were fired from the same gun in the
   10        A. I would say that I would agree there were           10   same position.
   11   heavier bullets than 5.56 recovered from the scene. I       11        Q. Bear with me, I'm pulling up another document
   12   can't verify that they were 7.62 because they were so       12   slowly.
   13   distorted when I looked at them.                            13           Sir, do you recognize the photograph depicted
   14        Q. Did you use any equipment to view the bullets       14   on your screen?
   15   recovered from the scene?                                   15        A. Yes, that's a bullet impact.
   16        A. I had calipers with me and I had a phone that       16        Q. Where is that lo- -- First of all, back up.
   17   would -- that would give me a magnified look at things,     17   Where -- Do you know what date this photograph was taken?
   18   but --                                                      18        A. It was the same date as the other photographs
   19        Q. Your -- Your telephone?                             19   we looked at when I was with Mr. Dowd. Mr. Dowd took the
   20        A. -- I didn't -- I don't think -- I don't think       20   photograph.
   21   I used the phone, but that's what I had on me.              21        Q. And as you sit here today, you're not able to
   22        Q. So, you did not view those bullets                  22   tell me the date; correct?
   23   microscopically; true?                                      23        A. It would have -- It would have been I think
   24        A. Yeah, I couldn't determine anything from them       24   sometime in 2019, but I can't tell you the exact day.
   25   microscopically. The evidence wasn't labeled                25   I'm sure it's on the photograph.


                                                   Page 341                                                          Page 343
    1   specifically enough that I could make any conclusions, so    1        Q. Okay.
    2   it didn't make sense to waste time doing that.               2        A. You can look at the detail --
    3            MR. DOWD: You had a magnifying glass.               3        Q. Is --
    4         A. I did have a magnifying glass.                      4        A. -- on the photograph, it'll tell you the date
    5            MS. MCGOWAN: I could ask --                         5   it was taken.
    6         A. That's true.                                        6        Q. Is this photograph one of the defects you were
    7            MS. MCGOWAN: -- Mr. Dowd to refrain from            7   referring to a few minutes ago?
    8       testifying during the deposition.                        8        A. One of the impacts from a .223 bullet on the
    9            MR. DOWD: Well, you did -- you did --               9   dining room floor, yes.
   10         A. Well --                                            10        Q. Is that the same impact?
   11            MR. DOWD: -- that last deposition.                 11        A. Go back and forth for me once.
   12            MS. MCGOWAN: Sir, please don't -- Richard,         12        Q. (Counsel complying with witness' request.)
   13       please don't coach the witness.                         13        A. Go back to one.
   14            MR. DOWD: He remembered it last time in his        14        Q. Do you see that?
   15       deposition, and if we didn't have to come back, that    15        A. Yep, I see it. Now let's go back to two.
   16       wouldn't be an issue, so --                             16        Q. (Counsel complying with witness' request.)
   17         A. I did --                                           17        A. Yeah, that's the same impact.
   18            MR. DOWD: -- I don't feel bad.                     18        Q. Did you make a trajectory determination for
   19         A. I did have a magnifying glass, that is true.       19   this impact?
   20   I'm sorry, I forgot.                                        20        A. I know it was fired at a 35 degree down angle.
   21               (Questions by Ms. McGowan)                      21        Q. How do you know that?
   22         Q. All right. Sir, another opinion that you've        22        A. There's a machine thing called a parallel that
   23   given in this matter is that Hammett was shot and killed    23   I laid in the center of the slot sort of where the jaws
   24   while lying on the floor; is that true?                     24   are that shows the original entry path into the wood.
   25         A. Yes, ma'am. Well, I -- he was shot while           25        Q. Okay. Is that a tool commonly used by crime


                                                                                       17 (Pages 340 to 343)
                                             MASUGA REPORTING SERVICE
                                                   314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 18 of 46 PageID #: 1559

                                                    Page 344                                                         Page 346
    1   scene investigators to determine trajectory of bullet        1   of precision if you're moving around.
    2   holes?                                                       2        Q. Have you described every step that you took to
    3        A. Yeah, it's a form of a straight edge. Most           3   make your trajectory determination?
    4   crime scene investigators use straight edges and lasers      4        A. Well, we lay the straight edge in the slot, we
    5   and -- and tape measures and that type of thing. It's a      5   extend the lines until they cross from multiple impacts,
    6   common tool.                                                 6   and we draw the triangle and use the Pythagorean theorem
    7        Q. How do you know that?                                7   and then we know what distance it -- it is shot from
    8        A. How do I know that?                                  8   because it is the hypotenuse of the triangle.
    9        Q. Correct, yes.                                        9        Q. Do you have any photographs of you performing
   10        A. Because that's the only way you could               10   that process here?
   11   determine the path on a -- on a bullet mark like that.      11        A. No, I don't think. Just -- Just measuring the
   12   You'd have to have a very thin straight edge. A laser       12   impacts to make sure they were .22 caliber.
   13   won't work on this type of impact. Laser works when you     13        Q. Did you take any notes documenting that
   14   have holes through double walls. In this type of impact,    14   process?
   15   you need a straight edge.                                   15        A. No.
   16        Q. Moving on. And, again, for the record, we're        16        Q. How do you know as you sit here today that it
   17   on Defendants' Exhibit P. We were looking at Page 1 and     17   was a 35 degree angle?
   18   2 and now I want to direct your attention to Page 3. Is     18        A. Because that's the angle that the straight
   19   that the same defect?                                       19   edge laid in the slot.
   20        A. No, that's a different impact.                      20        Q. You're relying on your memory?
   21        Q. Okay, did you make a trajectory determination       21        A. In this case, I am relying on my memory
   22   for this impact?                                            22   because I -- because I remember the angle and the
   23        A. Yeah, same angle and originated from the same       23   distance, you know, and it came out to be about seven to
   24   gun in the same position.                                   24   eight feet and 35 degrees.
   25        Q. And what was your methodology, the same as          25        Q. What is your basis for saying that Hammett was


                                                    Page 345                                                         Page 347
    1   before?                                                      1   shot while lying on the dining room floor?
    2        A. Yeah, straight edge and tape measure, that           2        A. Well, if someone is a threat, a SWAT team
    3   type of thing.                                               3   member is trained to shoot at the threat and disable them
    4        Q. Okay. Can you take me through that step by           4   with an accelerated pair, so that's two shots.
    5   step?                                                        5        Q. Sir, that's not answering my question. What
    6        A. Okay. So, you remember the Pythagorean               6   is your basis for your opinion that he was shot while
    7   theorem from high school?                                    7   lying on the dining room floor?
    8        Q. No.                                                  8            MR. DOWD: Objection. He's trying to answer
    9        A. The whole triangle thing? Hypotenuse squared         9       that.
   10   equals A squared plus B squared, that's the triangle        10        A. I'm trying to answer the question. Sometimes
   11   rule. It's a mathematical formula. And, so, you lay the     11   an answer to your question, ma'am, is more than a
   12   straight edge in there and you get a determination on the   12   sentence. It takes two or three sentences. So, in a
   13   direction and then you can approximate the height that      13   normal threat scenario with a guy standing with an AK,
   14   the bullet was fired from because it was fired from a       14   your shots would be almost parallel to the ground. They
   15   SWAT operator who was obviously standing. Based on this     15   would never be at a 35 degree angle as these impacts
   16   trajectory into the room and the size of the room is a --   16   were. And, so, in a threat situation or when you're
   17   is a boundary layer for your -- for your lines. And then    17   trying to fire and shoot someone, you're going to aim at
   18   if you have multiple marks of these and they all            18   the person you're shooting at and your bullet would never
   19   intersect in the same spot at the same height               19   hit the ground from this short a distance. It would run
   20   approximately four feet off the ground, it's pretty         20   parallel and hit a wall.
   21   likely that they were fired by the same operator from the   21        Q. Is it your opinion that the defect depicted in
   22   same weapon system at probably fairly close in time         22   Page 3 occurred as a result of a bullet passing through
   23   because it's --                                             23   Hammett and hitting the floor?
   24        Q. Have you --                                         24        A. No. No, I -- I -- I think that some of these
   25        A. -- hard -- it's hard to approximate that level      25   impacts were before, that hit before where the body was


                                                                                       18 (Pages 344 to 347)
                                              MASUGA REPORTING SERVICE
                                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 19 of 46 PageID #: 1560

                                                    Page 348                                                         Page 350
    1   found to be located. So, unless the body was moved, I        1        A. Well, I need to see the position 'cause
    2   don't see that happening.                                    2   there's five of these marks on the floor and I can't tell
    3        Q. So, again, what is your basis for saying that        3   from the pictures which of the five that is. I need a
    4   he was shot while lying on the dining room floor, what       4   broader picture from a -- from a further distance.
    5   are you relying on?                                          5        Q. Okay. And you don't have any notes or
    6        A. Okay, so, these impacts are all clear evidence       6   memoranda that you can refer to to tell you where each
    7   of an operator pointing his gun down at the floor, okay,     7   defect depicted in Group P is located --
    8   and also the testimony by the medical technician and one     8        A. Well --
    9   of the evidence technicians that trace the path of the       9        Q. -- on the dining room --
   10   bullets through the body. When you have a bullet that       10        A. -- there is --
   11   enters the torso low on the left side and exits up here,    11        Q. -- floor?
   12   if someone's across the room from you, that's impossible    12        A. There is a picture -- There is a picture of
   13   to do that with a rifle. Okay, they have to be laying on    13   all of the marks in evidence somewhere. I remember
   14   the ground or the operator has to be laying on the ground   14   reviewing it. It's just these pictures show a closeup.
   15   and shooting up at them from a distance of about six        15   They're designed to show the width of -- of the area of
   16   inches. And there were no powder burn marks, there were     16   the floor that the bullet destroyed, so you can see that
   17   no evidence indicating that possibility, so obviously he    17   it was a .22 caliber weapon system that made that mark.
   18   had to be on a horizontal plane and the rifles were         18   That's what this picture is designed to do. Trying to
   19   aiming down towards him and this corroborates the           19   draw other conclusions from this picture wouldn't be
   20   physical paths of the bullets through the body.             20   appropriate.
   21        Q. So, I guess I'm confused. How do these              21        Q. And, sir, you don't have any experience
   22   particular defects provide support for the assertion that   22   conducting medical examinations; correct?
   23   he was shot while lying on the ground?                      23        A. Ma'am, you asked me that previously so many
   24        A. Because SWAT officers are extremely accurate        24   times in the previous deposition.
   25   with their rifles. They don't shoot at things on the        25        Q. I don't --


                                                    Page 349                                                         Page 351
    1   ground unless there's something on the ground. There's       1        A. That's --
    2   no tactical reason to just fire bullets into the floor.      2        Q. -- recall answering you -- answering -- or
    3        Q. So, I guess I'm confused because you testified       3   asking you that. Can you humor me and answer?
    4   a few minutes ago that these defects that we're looking      4        A. Yeah, phrase the question again and I'll give
    5   at in Exhibit E -- No, I'm sorry. I apologize -- Exhibit     5   you my best shot.
    6   P, the defects we're looking at in Exhibit P did not         6        Q. Sure, sure. I don't recall asking you that.
    7   necessarily enter Hammett's body; did I understand you       7   Can you humor me again and give me an answer?
    8   correctly?                                                   8        A. Can you ask the question again so I know what
    9        A. I don't think we can determine -- I don't            9   question I'm answering? Reask --
   10   believe they entered Hammett's body because the bullets     10        Q. Do you have --
   11   will fragment. The type of ammunition that they were        11        A. -- the question, please.
   12   shooting will often fragment. The problem, it's -- it's     12        Q. Do you have any experience conducting medical
   13   a cloudy thing to analyze, though, because there was        13   examinations?
   14   evidence of them using full metal jacket bullets and also   14        A. Well, the Navy did a live tissue test that I
   15   using the Hornady frangible round and they were             15   participated in, which I don't want to get into, and, so,
   16   interwoven in the magazines and they were in -- that's      16   yes, I do have experience doing that and it is
   17   clear in evidence and the shells entered and, so, I         17   specifically revolves around wound statistics.
   18   believe if you see the narrow trace right at the jaws of    18        Q. Now, you didn't personally map out the
   19   the caliper, if you can see that, if a bullet had entered   19   injuries on Hammett's body; correct?
   20   and exit his body, it would not have left a .22 caliber     20        A. No, I -- I listened to the deposition and
   21   signature; it would have fragmented and been in pieces.     21   testimony of the medical examiner and your ETU, your
   22   And, so, I don't believe that this bullet necessarily hit   22   evidence technician person very --
   23   his body first and then went into the floor.                23        Q. Do you know how --
   24        Q. And just to be clear, is that your opinion          24        A. -- carefully.
   25   with regard to the defect shown in Page 2 of Exhibit P?     25        Q. Do you know how tall decedent was?


                                                                                      19 (Pages 348 to 351)
                                              MASUGA REPORTING SERVICE
                                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 20 of 46 PageID #: 1561

                                                    Page 352                                                         Page 354
    1            MR. DOWD: How -- How tall?                          1   cartridge which holds the gun powder causes the guns to
    2            MS. MCGOWAN: How tall Hammett was.                  2   make distinctive sounds; is that correct?
    3        A. Well, I didn't know him when he was alive, so        3        A. Well, the pitch of the -- just like a pipe
    4   I have no -- not even a guess.                               4   organ, the diameter of the barrel affects the pitch. The
    5              (Questions by Ms. McGowan)                        5   volume of the cartridge affects -- and the pressure of
    6        Q. Do you know the height of any of the officers        6   the cartridge affects the volume.
    7   who fired shots that day?                                    7        Q. And you also claim that you know the sound
    8        A. Not exactly.                                         8   signature with regard to .223 rounds and 9 millimeter
    9        Q. Is it possible that any of the officers were         9   rounds; correct?
   10   firing while they were bent over to assume a lower          10        A. Yes. Yes, ma'am.
   11   tactical position while moving through the house?           11        Q. Is a gunshot sound, is that a single loud
   12        A. Well, officers are always in a -- in a low          12   sound or a single event?
   13   position trying to reduce their signature if they're        13        A. Well, not typically. I mean, I live at a
   14   well-trained. It's not only possible, it's highly           14   range. I train people every week. And, so, part of our
   15   likely, and that would have made it less likely for this    15   training program is to teach police officers and
   16   severe an angle entry into the floor.                       16   operators how to recognize various weapon systems by
   17        Q. Did you do an independent verification of the       17   their sound signature. So, depending on the type of
   18   trajectories that the medical examiner determined?          18   round and the type of caliber, you get dramatically
   19        A. In the body?                                        19   different sound signatures that are easily recognizable
   20        Q. Yes.                                                20   and that's part of the basic training class in tactical
   21        A. No, I was not allowed to view the body.             21   weapons.
   22        Q. Did you make a request?                             22        Q. So, is a gunshot sound made up of a single
   23        A. I did not.                                          23   loud sound or a single event?
   24        Q. Are you aware whether Mr. Dowd made the             24        A. No, the -- it depends. If it's a subsonic
   25   request -- made a request to view the body?                 25   round, yes, you will hear the muzzle blast. If it's a


                                                    Page 353                                                         Page 355
    1        A. I am not aware either way. I trust the               1   supersonic round, you will hear the supersonic crack of
    2   medical technician to be accurate.                           2   the bullet in flight and then the muzzle blast, so
    3        Q. So, if the trajectories of the bullet wounds         3   there'll be two distinct sound signatures from a
    4   in the body were different than those that are stated in     4   supersonic round that's fired. From a subsonic round,
    5   the medical examiner's report, would that change your        5   it's generally just the muzzle blast that you hear --
    6   opinion?                                                     6         Q. Okay.
    7        A. It would definitely change my opinion about          7         A. -- unless a bullet is tumbling or whizzes by
    8   certain things. It wouldn't change my opinion about the      8   close to your ear, then you may hear a buzzing sound
    9   marks on this floor, though. These -- These marks are        9   or -- or some other air disturbance sound, but it depends
   10   what they are.                                              10   on the type of round that's being fired and it depends on
   11        Q. All right. Skipping back to Page 4 of your          11   whether that projectile is supersonic or subsonic in its
   12   Affidavit. Pull that up.                                    12   velocity and what the sound device is capable of
   13        A. While you're doing that, I'm going to grab          13   capturing.
   14   some water. I'll be back in 20 seconds.                     14         Q. Are the sound waves of a shooting event
   15           (At this point, there was a brief pause in the      15   dependent on the source or size of the cartridge?
   16           proceedings.)                                       16         A. Oh, the -- you'll get a different sound
   17        Q. Okay, sir, if you're ready, I'll --                 17   signature from a different size cartridge for sure or a
   18        A. Yes.                                                18   different pressure cartridge.
   19        Q. -- go ahead and ask you the next question. In       19         Q. So, different ammunition types and weights
   20   Paragraph 10 of your Affidavit, which we've previously      20   affect the sound?
   21   marked as Exhibit B, you talk about knowing the sound       21         A. They can slightly, but within a caliber,
   22   signature of an AK-47 because you've heard it fired tens    22   they're very similar.
   23   of thousands of times under many different circumstances?   23         Q. Okay, so, the weight of a bullet affects the
   24        A. Yes.                                                24   sound a bullet makes --
   25        Q. Okay. And you claim the diameter of the             25         A. No.


                                                                                      20 (Pages 352 to 355)
                                             MASUGA REPORTING SERVICE
                                                   314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 21 of 46 PageID #: 1562

                                                    Page 356                                                         Page 358
    1         Q. -- is that true?                                    1   you're not certain about what type of --
    2         A. No. Indirectly, because a heavier bullet is         2        A. Yeah.
    3   generally flying at a lower velocity than a -- than a        3        Q. -- cell phone was used that day?
    4   lighter bullet, so it's you're into a very technical area    4        A. Yeah, I can't speculate on what -- what the
    5   where there's a lot more to that. There's a matrix to        5   cell phone was.
    6   that. It's not just one factoid that can answer that.        6        Q. So, it follows that you're not sure what type
    7         Q. So, would the manufacture of the same caliber       7   of microphone was used to record that recording?
    8   firearm make a difference in the sound produced?             8        A. True.
    9         A. It can make a small difference. Are you             9        Q. Do you know what kind of car the person was
   10   talking within the same caliber?                            10   inside who was filming the --
   11         Q. Yes.                                               11        A. No.
   12         A. So, for example, if you had a 9 millimeter         12        Q. -- video recording?
   13   round being fired, you could fire 147 grain projectile      13        A. No, ma'am, I don't. I don't even know that
   14   subsonic and you would use a slower burning powder, so      14   they were in the car. I got the feeling from the video
   15   that would affect the sound signature slightly, but not     15   they were in or around a car.
   16   enough that you wouldn't recognize it as a 9 mil. You       16        Q. Does it matter whether they were inside the
   17   could also use a 90 grain bullet and fire it supersonic,    17   car when they were recording that audio?
   18   you would get a supersonic crack from the bullet, you       18        A. It would change the sound signature if they
   19   would have a faster burning powder, and you would have a    19   had the windows up. It wouldn't dramatically change the
   20   slight change in pitch, but not enough to not recognize     20   sound signature if they held the phone by the window and
   21   it as a 9 mil.                                              21   the window was down.
   22         Q. Now, as far as the cell phone that recorded        22        Q. And it's your testimony that you believe the
   23   the cell phone video in this case, forgive me if I asked    23   window was down in this case?
   24   you this, do you know what type of device that was          24        A. If they were in the car, it was obviously
   25   recorded on?                                                25   down. They wouldn't have gotten such a clear sound


                                                    Page 357                                                         Page 359
    1         A. I would suspect it was an iPhone based on the       1   recording if they had been in the car with the window up.
    2   sound quality, which was really good.                        2   That would have been impossible.
    3         Q. So, you don't know as I sit here today?             3        Q. Does the location of the person holding this
    4         A. I don't know -- I don't know for sure, but it       4   cell phone recording, does that matter?
    5   sure sounds like an iPhone recording.                        5           MR. DOWD: Asked and answered.
    6         Q. And earlier you testified that you believe the      6        A. I -- I answered that, ma'am.
    7   cell phone that recorded this video was about 30 feet        7        Q. And your answer was no?
    8   across the street?                                           8        A. No, my answer was it -- it matters
    9            MR. DOWD: Objection.                                9   significantly if the person's too far away to pick up the
   10         A. No, I think --                                     10   sounds. Every microphone has its limits of what dB
   11            MR. DOWD: Objection. Misstates his                 11   pressure level the cone will move at and, so, if they're
   12       testimony.                                              12   too far away to pick up a sound, then it would matter.
   13         A. No, that's not what I testified to. You asked      13   Generally, if they're close enough to pick up quiet
   14   me the questioned how far did I think the cell phone was    14   sounds, then it won't be significant on anything louder
   15   from -- from the people knocking -- supposedly knocking     15   than something quiet.
   16   and announcing.                                             16        Q. So, it's your belief that the location of the
   17         Q. Sure.                                              17   mic in relationship to the gunfire is irrelevant so long
   18         A. And I -- And I said you had the width of the       18   as the mic picks up on the gunfire?
   19   street minus the width of the car plus the length of the    19        A. No, I believe that the location is irrelevant
   20   front yard. So, I guess between -- I would approximate      20   as long as the microphone is close enough to pick up the
   21   between 75 and a hundred feet, but that's just              21   quieter sounds in the scene because if it will handle the
   22   speculation.                                                22   lower pressure levels, it will definitely pick up the
   23         Q. Did you actually measure the distance?             23   stronger pressure levels. Sound is a pressure wave.
   24         A. I didn't.                                          24   And, so, as long as the microphone operates properly at
   25         Q. Do you know what kind of micro- -- Well,           25   the lower pressure levels on the quieter sounds, it will


                                                                                       21 (Pages 356 to 359)
                                             MASUGA REPORTING SERVICE
                                                   314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 22 of 46 PageID #: 1563

                                                    Page 360                                                         Page 362
    1   be effective for the louder sounds until it's                1            All right. Are you able to see --
    2   overmodulated.                                               2        A. Yes, ma'am.
    3        Q. So, did you slow down the cell phone video           3        Q. -- see that? Okay. I'm back on Exhibit C,
    4   recording to do your analysis?                               4   which is your report. You state, I have heard
    5        A. I did play it -- I did -- I did play it in           5   SporterModel Semi-AutomaticRifles fired tens of thousands
    6   slow motion, I believe.                                      6   of times under many different circumstances [...]." Is
    7        Q. And can you recall what software you used to         7   that a true statement?
    8   examine the cell phone --                                    8        A. Absolutely true.
    9        A. No.                                                  9        Q. And have you had occasion to shoot an Inter
   10        Q. -- phone recording?                                 10   Ordnance Sporter rifle like the one recovered in this
   11        A. -- we were -- we were going to -- we were           11   case?
   12   going to do that at the break, but we're kind of past the   12        A. I have shot many rifles like the one recovered
   13   whole break thing at this point, so what I did was I -- I   13   in this case.
   14   used a PACT timer to measure the -- the timing between      14        Q. When you say like this rifle --
   15   shots.                                                      15        A. Yeah.
   16        Q. What's a PACT timer?                                16        Q. -- the rifle from this case?
   17        A. It's a device that we use on the range for          17        A. 7.62 barrels down to 12 inches, barrels up to
   18   training and it measures shots to a hundredth of a second   18   20 inches.
   19   and, so, when you get a sound that's a pressure level       19        Q. And you've heard this particular model fired
   20   above a normal speaking voice, I don't know what the        20   in person?
   21   exact threshold is, but it triggers the computer to start   21        A. Well, the model doesn't affect the sound. The
   22   tracking shots and then it measures the split times         22   barrels are all made to a spec so they control pressure.
   23   between the shots so you can tell what the distance is      23   The -- The only thing that affects the sound is the
   24   and then it gives you a total time of all the shots.        24   muzzle attachment, whether it's a flash hider or brake,
   25        Q. Are you familiar with SPL?                          25   and it can have a small effect on the sound signature


                                                    Page 361                                                         Page 363
    1        A. Sound pressure levels, yeah.                         1   based on your physical position.
    2        Q. Okay. Did you determine SPL in order to form         2         Q. Have you ever heard the Inter Ordnance Sporter
    3   your opinions regarding the cell phone recording?            3   rifle fired in an urban environment?
    4        A. Well, without knowing the exact distance, you        4         A. The round or the rifle?
    5   couldn't. You don't have enough in the equation to use       5         Q. The rifle.
    6   sound pressure levels.                                       6         A. Not an Inter Ordnance, but it doesn't matter.
    7        Q. So, let me -- let me move on. I know we're           7   It's a 7.62 by 39. No one can tell the difference
    8   limited on time here. So, would a shot sound any             8   between an Inter Ordnance or a different brand because
    9   different if it was recorded from 50 feet away or if it      9   it's shooting the same cartridge. If the barrel length's
   10   was recorded from behind the shooter within ten feet?       10   the same and the muzzle attachment is the same, the brand
   11        A. Shots have a sound signature that is affected       11   does not matter. It doesn't affect the sound.
   12   by everything in the environment, okay? So, the question    12         Q. Have you heard a similar Sporter model
   13   is to what degree and is it a significant degree. And       13   semi-automatic fired in an urban environment?
   14   without a more detailed question, you know, the answer is   14         A. Many times.
   15   categorically yes, it can, but without a specific           15         Q. When?
   16   question, there's no way to give you an exact answer.       16         A. Well, the St. Louis City Police used to have a
   17        Q. In your report, you state that you've heard --      17   range that was in an urban environment off of Highway 55.
   18   Let me stop this. In your report, you state that you        18   We used --
   19   heard the Sporter model semi-automatic rifle model fire     19         Q. Have --
   20   tens of thousands of times.                                 20         A. -- to fire all kinds of -- Bob Cooney and I
   21        A. I stated that I've heard the AK round fire          21   used to fire all kinds of stuff at that range from AKs to
   22   tens of thousands of times. I work at a range, ma'am.       22   MP5s, to MP5SDs, to .308s, to handguns --
   23        Q. All right.                                          23         Q. Well --
   24        A. It's a very popular weapon system.                  24         A. -- and that's an urban environment.
   25        Q. Let's pull up Page 10 of your report.               25         Q. -- have you ever heard a Sporter model


                                                                                       22 (Pages 360 to 363)
                                              MASUGA REPORTING SERVICE
                                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 23 of 46 PageID #: 1564

                                                    Page 364                                                         Page 366
    1   semi-automatic rifle fired from within a house in an         1   obviously there was some overlap based on my count from
    2   urban environment?                                           2   the video.
    3        A. A shoot house. Inside a shoot house, yeah.           3        Q. All right, on Page 10 of your report, you
    4        Q. You've heard --                                      4   state that -- One second. I'm getting there -- you state
    5        A. And also --                                          5   in Paragraph 3 that you concluded that the initial shots
    6        Q. -- a --                                              6   have a .13 split or seconds between shots which is not
    7        A. And ars- -- also at -- in the shoot towns at         7   possible with this particular Sporter model
    8   Fort Leonard Wood and also at Fort Polk at the               8   semi-automatic rifle because of the length of the trigger
    9   Shughart-Gordon Live Fire Center. Many, many times is        9   pull, the length of the recoil recovery time, and the
   10   the answer.                                                 10   length of the trigger reset.
   11        Q. In conducting your analysis of the sounds           11        A. Roger that.
   12   depicted in the cell phone recording, did you take          12        Q. How did you determine that there was a .13
   13   reverberation into account?                                 13   second split?
   14        A. Well, there wasn't a lot of reverb, so I            14        A. We talked about that. That's the PACT timer.
   15   didn't really consider it significant. You get reverb       15        Q. And take me through your methodology on using
   16   when you have really tall buildings, but the reverb in      16   the PACT timer.
   17   that environment with just single story, you know, or one   17        A. So, you reset the PACT timer to zero. You
   18   and a half story houses is not really going to be a         18   start the sound recording. The PACT timer picks up the
   19   significant part of the sound signature. So, I              19   shots and automatically determines the split times
   20   considered it, but I just didn't find it significant.       20   between shots and it displays it out in a list. Shot 1,
   21        Q. Now I want to direct your attention to Exhibit      21   shot 2, shot 3, shot 4.
   22   C, Page 11. Would you agree that on Page 11 of your         22        Q. So, would, if the audio recording depicted
   23   report you provide a timeline of your interpretation of     23   overlapping shots being fired, would that prohibit you
   24   the cell phone video recording?                             24   from determining the round types that are fired?
   25        A. Yeah, that looks like something -- something        25        A. Not in this situation because the first four


                                                    Page 365                                                         Page 367
    1   that I did.                                                  1   shots there were no overlapping shots. It was all the
    2        Q. Okay. And I want to direct your attention to         2   same weapon and it was a ni- --
    3   the 14 to 19 second mark. You write --                       3         Q. So, the --
    4        A. Yes.                                                 4         A. -- and it was a 9 millimeter.
    5        Q. -- that there's a barrage of over 25 shots           5         Q. Aside from those four shots that you're
    6   from a .223 caliber assault rifle or rifles plural. By       6   describing, if overlapping shots were being fired, would
    7   that you mean there are many overlapping shots; correct?     7   that prevent you from being able to determine what rounds
    8        A. No, what I'm saying there is that I can              8   were being fired?
    9   determine at least 25 distinct shots.                        9         A. Yeah, overlapping shots could confuse a PACT
   10        Q. So, do you agree or disagree that the shots         10   timer, that's true.
   11   fired during that time frame are overlapping?               11         Q. What is the length of the trigger pull of this
   12        A. Well, there -- there could have been shots          12   type of rifle?
   13   that overlapped. It's possible.                             13         A. It's over a quarter of an inch. It's
   14        Q. Can you say whether -- as you sit here today        14   extremely long.
   15   whether or not there were overlapping shots during that     15         Q. What is the length of the recoil recovery
   16   time period?                                                16   time?
   17        A. I can say that it's possible. I can't testify       17         A. Well, the recoil recovery time is determined
   18   that it's certain.                                          18   by the shooter, not the rifle. The -- The recoil from
   19        Q. Did you consider that in your analysis of the       19   the rifle is much more significant than a handgun, so
   20   cell phone video recording?                                 20   it's extremely difficult to be fast with something like a
   21        A. Of course. As a matter of fact, I would say         21   7.62, particularly if it has a long trigger pull and a
   22   that -- that it's likely that there was some overlap        22   long reset. Even a professional can't fire at that
   23   because I think I counted distinct shots in the 70 range    23   speed. SWAT guys shoot that fast, not kids that are 19
   24   and the evidence technicians that missed brass and missed   24   years old and have no training.
   25   evidence showed over 80 or 90 shots fired, so, I mean,      25         Q. Okay. So, I think we're getting into your


                                                                                       23 (Pages 364 to 367)
                                             MASUGA REPORTING SERVICE
                                                   314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 24 of 46 PageID #: 1565

                                                    Page 368                                                         Page 370
    1   statement on Page 10 (sic). You say, "In addition, the       1   room and enter and that's -- that's a result of judges
    2   timing and 'signature' or sounds of the initial shots do     2   and SWAT teams not agreeing on whether or not it's a safe
    3   not match a 7.62x39 fired by an untrained shooter."          3   enough situation to knock and announce. And that's been
    4        A. Yes, ma'am.                                          4   going on for decades. That's not just my opinion.
    5        Q. What -- What is your basis for saying that,          5   That's the way it works. And SWAT teams want to go home
    6   what are you relying on?                                     6   to their wife and kids at night and don't want to be
    7        A. Well, I've been training people for 40 years         7   exposed to unnecessary danger --
    8   and I've had a PACT timer in my hand for 30 years, so I      8            MR. DOWD: I'm going to --
    9   have an incredible sample of new shooters, slightly          9        A. -- and judges don't want to give no-knock
   10   trained shooters, advanced shooters, and then               10   warrants every time they're asked.
   11   professionals like SWAT team members and, so, we keep       11            MR. DOWD: I'm going to object.
   12   records of that. We -- We do this thing called an           12        Q. Sir, do you have any training in audiology or
   13   El Presidente and we look at split times and we look at     13   sound engineering?
   14   total times and we analyze that and give feedback to our    14            MR. DOWD: I object. Let me -- I -- I'm
   15   students. It's something that we're very, very familiar     15       interposing an objection. I object. It's
   16   with and is very common. It's also done in competition      16       non-responsive. Move to strike.
   17   shooting. So, it's not an -- it's not a -- it's not a       17            MS. MCGOWAN: Oh.
   18   unique thing to our range or our training facility.         18            MR. DOWD: You can -- You can go ahead.
   19        Q. So, it's not impossible for a person to fire        19              (Questions by Ms. McGowan)
   20   shots with a .13 split?                                     20        Q. Sir, do you have any training as a sound
   21        A. No, guys like Ronnie Fowlkes, who used to be        21   engineer?
   22   on the SWAT team, when he had an AR-15 with a Maxx          22        A. I actually do have some training as a sound
   23   trigger, he could fire with a .11 split, which is           23   engineer. I've worked extensively with sound engineers
   24   two-hundredths faster than .13, but that's the best         24   and -- and worked extensively with sound as a musician
   25   shooter with the best trigger with a very light recoiling   25   and setting up stages and being part of bands and playing


                                                    Page 369                                                         Page 371
    1   rifle. I mean, that's the best of the best of the best       1   music and recording my own music and editing my own
    2   scenarios. There's -- There's no way that someone with       2   music, so I do have some experience with sound
    3   an AK Sporter with this horrifically bad trigger could       3   engineering.
    4   pull the trigger that fast. It's impossible.                 4        Q. Any experience conducting forensic audio
    5            MR. DOWD: Erin, we've been going two hours          5   analyses?
    6       here.                                                    6        A. Did I go to a school to take audio analysis
    7            MS. MCGOWAN: I think we've got a few more           7   for forensic, no, ma'am.
    8       minutes. Give me -- Give me a couple more                8           MS. MCGOWAN: And if you wouldn't mind, I'm
    9       questions.                                               9      just going to review my notes very quickly. I
   10              (Questions by Ms. McGowan)                       10      realize we're running up against the two hour mark.
   11        Q. Sir, you provide the opinion that the officers      11           MR. DOWD: Are you talking to me?
   12   were using alleged compromise to turn the                   12           MS. MCGOWAN: Yes.
   13   knock-and-announce search warrant into a battering ram      13           MR. DOWD: What was the question?
   14   breech flash bang assault you write. What do -- What do     14           MS. MCGOWAN: I'm just reviewing my notes very
   15   you mean by that?                                           15      quickly. I said I realize we're running up against
   16        A. Well, there's a history of problems with SWAT       16      the --
   17   teams when a judge refuses to give a no-knock warrant on    17           MR. DOWD: Yeah.
   18   a dangerous entry and the SWAT team feels like they're      18           MS. MCGOWAN: -- the two hour mark.
   19   being compromised by not being given a no-knock warrant     19           MR. DOWD: You are there.
   20   and, so, they developed a workaround and it's a very        20           MS. MCGOWAN: I think that may be it for today
   21   common technique used by SWAT teams all over the country    21      at least. I just want to note that we still have a
   22   when a judge doesn't give them a no-knock, they find a      22      motion for an additional three hours of deposition
   23   reason to claim compromise as they approach the -- the      23      pending before the judge, so we may be back for a
   24   dwelling and then they no-knock, they don't announce.       24      third day.
   25   They just bang -- you know, ram the door and bang the       25           MR. DOWD: Okay, I just have a couple


                                                                                       24 (Pages 368 to 371)
                                              MASUGA REPORTING SERVICE
                                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 25 of 46 PageID #: 1566

                                                      Page 372                                                     Page 374
    1      questions.                                                1   appointment of Sharon Lightfoot, Ph.D. to conduct a
    2                                                                2   mental examination of each party." Would you agree that
    3           EXAMINATION                                          3   the Court ordered the appointment of Dr. Lightfoot to
    4   BY MR. DOWD:                                                 4   conduct your mental examination?
    5                                                                5        A. Well, I think Dale Hood appointed the
    6        Q. Mr. Andrews, who -- who hired this doctor            6   psychologist that the attorney on the other side wanted
    7   that -- that Erin was asking you about right off the bat     7   appointed, that's what happened.
    8   in your deposition?                                          8        Q. Okay. So, you agree that the Court appointed
    9        A. (No response.)                                       9   Dr. Lightfoot?
   10        Q. You remember that?                                  10        A. The most corrupt judge in St. Louis City -- or
   11        A. Who hired this doctor?                              11   St. Louis County history, sure.
   12        Q. Yeah, the one -- the one with the report            12            MS. MCGOWAN: Thank you. I don't have any
   13   with --                                                     13       further questions today, for today, pending the
   14        A. Oh, the -- Oh, on the bogus custody trial that      14       pending motion for additional time.
   15   didn't work out for her? The -- My ex-wife's attorney       15            MR. DOWD: Thank you, everybody.
   16   hired -- hired that person.                                 16            MS. MCGOWAN: Thank you, sir.
   17        Q. And did -- did -- was it successful in getting      17            MR. DOWD: Thank you.
   18   your children taken from you?                               18            MS. MCGOWAN: Thank you, everyone, goodnight.
   19        A. It -- The decision from Judge Hood, who was         19            THE WITNESS: Thank you, guys.
   20   basically removed --                                        20            VIDEOGRAPHER: At 6:13 Central Daylight Time,
   21        Q. Okay. That's okay.                                  21       that concludes Volume II of the deposition of
   22        A. -- and sanctioned, it wasn't successful             22       L. Samuel Andrews. We are going off the video
   23   ultimately. It -- It lasted about three months and then     23       record.
   24   my daughter came to live with me full time and my wife      24            (Deposition concluded pending motion for
   25   went and married four other men, so, you know, it just --   25            additional time at 6:13 p.m.)


                                                      Page 373                                                     Page 375
    1   it wasn't successful, but she tried.                         1       (SIGNATURE RESERVED PENDING COMPLETION)
    2         Q. Not a problem, okay. I -- I shouldn't have --       2
    3   didn't need to bring that up, but --                         3
    4         A. That's all right.                                   4
    5            MR. DOWD: You have the right to ha- -- to           5
    6       read your deposition and be sure that it was taken       6
    7       down as spoken both of the -- on both of the these       7
    8       occasions. We do appreciate your time a lot. We          8
    9       know how busy you are. Do you want to read it?           9
   10            THE WITNESS: Yeah, I would like a copy to          10
   11       read. Can you send me electronic copy?                  11
   12            MR. DOWD: Yes, sir.                                12
   13            THE WITNESS: That would be wonderful.              13
   14            MR. DOWD: I'll get it to you if you will send      14
   15       it on to me, Sara.                                      15
   16            MS. MCGOWAN: And may I ask one more question       16
   17       while we're -- we're on the topic? I apologize,         17
   18       just one more follow-up to Mr. Dowd's questioning.      18
   19                                                               19
   20            FURTHER EXAMINATION                                20
   21   BY MS. MCGOWAN:                                             21
   22                                                               22
   23       Q. Sir, I'm pulling up Exhibit N and I want to          23
   24   direct your attention to Paragraph 6; do you see that?      24
   25   And this document states: "The Court further ordered the    25


                                                                                      25 (Pages 372 to 375)
                                               MASUGA REPORTING SERVICE
                                                     314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 26 of 46 PageID #: 1567

                                                           Page 376                                                                   Page 378
     1 STATE OF                    )                                   1                    CERTIFICATE
                            ) SS                                       2
    2 COUNTY OF               )                                        3          I, Sara Alice Masuga, Certified Shorthand
    3                                                                  4     Reporter and Certified Court Reporter within and for the
    4      I, L. SAMUEL ANDREWS, do hereby state that the              5     States of Illinois and Missouri, DO HEREBY CERTIFY that
    5 foregoing statements are true and correct to the best of         6     pursuant to agreement between counsel that on
    6 my knowledge and belief.                                         7     September 8, 2020, originating at the offices of Masuga
    7                                                                  8     Reporting Service, 2033 Hiawatha Avenue, St. Louis,
    8
                                                                       9     Missouri, there appeared before me via Zoom
    9
   10                                                                 10     videoconference the aforementioned witness, and having
   11           _____________________________                         11     been duly sworn to tell the whole truth, was examined,
                   L. SAMUEL ANDREWS                                  12     and the examination was taken down in shorthand by me and
   12                                                                 13     afterwards transcribed upon the computer, and said
   13                                                                 14     transcription is herewith returned.
   14                                                                 15          IN WITNESS WHEREOF, I have hereunto subscribed my
   15      Subscribed and sworn to before me this _____ day           16     name this 17th day of September, 2020.
   16 of ______, 2020.                                                17
   17                                                                 18
   18                                                                 19
   19                                                                 20
   20                                                                 21
                ____________________________                                             ______________________________
   21               NOTARY PUBLIC                                     22                  Sara Alice Masuga, CSR, CCR
   22
                                                                                            IL CSR No. 084-002993
      My Commission Expires:
   23                                                                 23                      MO CCR No. 1012
   24                                                                 24
   25                                                                 25


                                                           Page 377                                                                   Page 379
    1         DEPOSITION CORRECTION SHEET                                               MASUGA REPORTING SERVICE
          VOLUME II OF THE DEPOSITION OF L. SAMUEL ANDREWS                               2033 Hiawatha Avenue
    2                                                                                   St. Louis, MO 63143-1215
        In Re: GINA TORRES, et al vs. CITY OF ST. LOUIS,                                    (314)680-2424
    3        et al, No. 4:19-CV-1525-DDN
    4                                                                      September 17, 2020
      Page: Line:     Should Read:                                         Dowd & Dowd, PC
    5 Reason:                                                              Attn: Richard K. Dowd, Esq.
    6 Page: Line:     Should Read:                                         211 North Broadway
      Reason:                                                              Suite 4050
    7                                                                      St. Louis, MO 63102
      Page: Line:     Should Read:
    8 Reason:                                                              SENT VIA E-MAIL: Rdowd@dowdlaw.net
    9 Page: Line:     Should Read:
      Reason:                                                              In Re: GINA TORRES, et al vs. CITY OF ST. LOUIS, et al
   10                                                                      No. 4:19-CV-1525-DDN
      Page: Line:     Should Read:
   11 Reason:                                                              Dear Mr. Dowd:
   12 Page: Line:     Should Read:                                         Enclosed herewith, please find your copy of Volume II of
      Reason:                                                              the Zoom videoconference video deposition transcript of
   13                                                                      L. SAMUEL ANDREWS taken in the above-styled matter along
      Page: Line:     Should Read:                                         with the original signature page of same.
   14 Reason:                                                              Please have the deponent read your copy of the
   15 Page: Line:     Should Read:                                         transcript, note any corrections to be made, sign the
      Reason:                                                              original signature page, have the deponent's signature
   16                                                                      notarized where indicated, and return the signed
      Page: Line:     Should Read:                                         signature page and correction sheets to Ms. McGowan for
   17 Reason:                                                              proper filing of the original transcript with the Court.
   18 Page: Line:     Should Read:
      Reason:                                                              Thank you for your attention to this matter.
   19
                                                                           Sincerely,
   20
              ________________________________                             MASUGA REPORTING SERVICE
   21            SIGNATURE OF DEPONENT
   22
   23                                                                      Sara Alice Masuga, CSR, CCR
   24
   25                                                                      cc: Ms. McGowan


                                                                                                 26 (Pages 376 to 379)
                                                     MASUGA REPORTING SERVICE
                                                           314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 27 of 46 PageID #: 1568


             A          afternoon          allow 305:17         318:19 357:16      367:5
     ability 323:9        283:24           allowed 352:21     answer 291:8       asked 291:6,7,18
       324:1            agents 338:7       allows 319:1         337:11 347:8       296:9 300:12
     able 288:13        aghast 336:9       ammo 314:11          347:10,11          331:6 337:21
       289:5,7 291:20   ago 326:24         ammunition           351:3,7 356:6      350:23 356:23
       291:22 292:12      331:4 333:4,4      349:11 355:19      359:7,8 361:14     357:13 359:5
       297:21 301:14      343:7 349:4      analyses 371:5       361:16 364:10      370:10
       307:2 311:20     agree 286:24       analysis 325:21    answered 291:7     asking 284:1
       312:8 315:3        287:2 300:18       331:7,8 360:4      308:24 331:6       285:10 299:8
       342:21 362:1       301:4 318:14       364:11 365:19      333:4 359:5,6      312:21 351:3,6
       367:7              325:1,5 326:16     371:6            answering 312:7      372:7
     above-styled         326:18 340:8     analyze 319:13       334:23 347:5     assault 365:6
       379:14             340:10 364:22      319:23 320:9       351:2,2,9          369:14
     absolutely 335:7     365:10 374:2,8     320:20 322:2     answers 287:10     assertion 348:22
       362:8            AGREED 281:1         322:13 324:1     anybody 296:19     assume 329:1
     ac- 319:6            281:14             333:24 334:15    apart 322:6          338:9 352:10
     accelerated        agreeing 285:8       334:17 338:18    apologize 291:4    attached 282:23
       347:4              370:2              349:13 368:14      349:5 373:17     attachment
     access 295:20,22   agreement 378:6    analyzed 320:24    APPEARANC...         362:24 363:10
       296:2            ahead 288:8,20       328:13,16          280:10           attempt 286:6
     account 364:13       293:22 301:2     analyzing          appeared 297:22      307:21 308:25
     accounting           315:2 319:6        319:24 323:17      378:9            attendees 283:10
       335:20 337:1       320:2 329:10       333:19           appearing          attention 287:25
     accurate 290:12      353:19 370:18    Andrew 280:19        283:10 288:18      290:23 329:17
       348:24 353:2     aim 347:17         Andrews 279:11     appointed 374:5      344:18 364:21
     accurately         aiming 348:19        281:4 282:3        374:7,8            365:2 373:24
       291:20 319:15    air 305:5 355:9      283:3,17,24      appointment          379:19
       319:25           airspace 303:22      287:9 288:25       374:1,3          Attn 379:6
     achieved 305:19    AK 303:19            300:23 306:23    appreciate 373:8   attorney 372:15
     activity 330:20      314:8,12           372:6 374:22     approach             374:6
     addition 368:1       328:22 347:13      376:4,11 377:1     369:23           audio 323:19
     additional           361:21 369:3       379:14           appropriate          358:17 366:22
       371:22 374:14    AK-47 335:17       Andrews' 282:5       350:20             371:4,6
       374:25             353:22           Andy 297:8         approximate        audiology
     advanced           AKs 363:21         angle 303:4          345:13,25          370:12
       368:10           al 279:3,7 280:3     343:20 344:23      357:20           August 284:1,3
     affect 355:20        280:7 283:4,4      346:17,18,22     approximately        285:17 287:22
       356:15 362:21      377:2,3 379:11     347:15 352:16      283:8 290:6,10     289:1 290:24
       363:11             379:11           announce 316:4       345:20           automatically
     affidavit 282:3    Alice 279:20         316:6,21,24      AR-15 368:22         366:19
       284:3 311:1        281:9 378:3,22     317:20 318:1,8   area 288:1,14      Avenue 279:24
       315:2,5,6,13       379:23             369:24 370:3       296:17 305:17      281:8 378:8
       316:3 353:12     alignment          announced            350:15 356:4       379:1
       353:20             305:20             315:19,24        ars- 364:7         aware 328:24
     aforementioned     alive 352:3          316:13 317:4     aside 292:2          352:24 353:1
       378:10           alleged 369:12     announcing           304:1 318:16
                                                                                        B

                                                                                    Page 380
                                  MASUGA REPORTING SERVICE
                                        314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 28 of 46 PageID #: 1569


     B 282:3 315:3       based 300:13         310:15,19,20     boundary            350:16 353:3
      345:10 353:21       313:5 315:1         313:7,15          345:17             355:2,7,23,24
     ba- 316:19           316:11,12         beginning 325:2    box 313:21          356:2,4,17,18
     back 283:24          317:2,7 326:12    begins 283:2        314:22 335:15     bullets 303:19
      284:5 285:23        336:11,13,16      behalf 279:11       335:17 336:15      307:8,23,24
      288:5 290:24        337:23 338:10       280:11,17         336:17             308:4,6,8
      298:23 300:21       345:15 357:1        281:5 283:19     boxed 314:11        310:6 314:18
      301:18,25           363:1 366:1       belief 359:16      brake 362:24        328:14 340:9
      303:2,21 304:4     basic 354:20         376:6            brand 363:8,10      340:11,14,22
      306:13 307:18      basically 305:7    believe 288:25     brass 299:18        348:10,20
      308:16 309:15       372:20              290:4,24          304:4,5 308:7      349:2,10,14
      309:20 310:9       basing 314:3         295:17,20         308:7 312:4       burn 348:16
      310:11,15,18        316:19,25           297:1,8 310:24    313:12,13         burning 356:14
      310:19 313:9,9      317:9               311:2 313:6       338:20 365:24      356:19
      313:11,16,22       basis 316:10         314:1,22 315:7   breaching 316:4    busy 373:9
      314:5,24 315:8      318:4 334:11        331:11 332:8     break 324:12,13    buzzing 355:8
      315:17 320:12       335:11 337:7        336:12 337:15     360:12,13
      322:25 327:14       338:13 339:4        337:18 339:7,7   breech 339:2               C
      334:25 335:22       339:12 346:25       339:11 349:10     369:14            C 282:5 327:23
      338:20 341:15       347:6 348:3         349:18,22        brief 320:6          362:3 364:22
      342:16 343:11       368:5               357:6 358:22      327:20 353:15       378:1,1
      343:13,15          bass 323:11          359:19 360:6     bring 373:3        caliber 301:9,24
      353:11,14           327:11            believed 290:5     broad 327:9          302:23 314:6
      362:3 371:23       bat 372:7          bent 352:10         331:14 332:1        327:24 338:25
     background          batch 293:25       best 312:18        broader 350:4        340:8 346:12
      285:12             battering 369:13     351:5 368:24     Broadway             349:20 350:17
     bad 323:14          bear 284:14          368:25 369:1,1    280:14 379:7        354:18 355:21
      341:18 369:3        290:18 293:17       369:1 376:5      Broccard 315:13      356:7,10 365:6
     ballistic 306:15     304:12 306:21     bit 293:17 297:1    315:16,23         calibers 296:11
      314:14 331:8        329:5 342:11      blast 354:25       buildings 364:16   caliper 294:8,14
      333:25             bearing 331:12       355:2,5          bul- 297:11          295:3 349:19
     ballistics 297:23    331:22 332:9      blinks 290:20      bullet 292:12      calipers 298:12
      304:1 310:11       bed 301:18         blood 313:22        294:8,15            340:16
     bands 323:8         bedroom 287:19       314:21            297:11 298:1      call 342:6,7
      370:25              290:6,11          Bob 363:20          301:6,11,14       called 319:12,12
     bang 316:25          301:17,19,25      body 347:25         302:3,8,11,21       319:21 343:22
      317:21,24           302:1,5,19          348:1,10,20       302:25 303:1,7      368:12
      318:2,9,19          303:3,4,11,12       349:7,10,20,23    304:9 305:5,25    calls 297:16
      324:16 326:14       303:13,18,20        351:19 352:19     306:7,19 307:4    camera 294:21
      369:14,25,25        303:22,23           352:21,25         309:14 310:7      capable 355:12
     barrage 365:5        304:6 306:14        353:4             339:21 342:4,6    capturing
     barrel 354:4         307:23,25         bogus 286:6         342:8,9,15          355:13
      363:9               308:4,10,22         372:14            343:8 344:1,11    car 325:1,16,16
     barrels 362:17       309:1,3,11,13     bolt 338:19         345:14 347:18       326:5 357:19
      362:17,22           309:15,17,20      Bose 318:24         347:22 348:10       358:9,14,15,17
     base 304:2           310:4,8,10,12       319:8,9 322:18    349:19,22           358:24 359:1
                                                                                  carefully 351:24

                                                                                     Page 381
                                   MASUGA REPORTING SERVICE
                                         314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 29 of 46 PageID #: 1570


     cartridge 333:14     343:23 364:9       353:25 354:7    Comparison           317:16 318:11
       354:1,5,6        Central 283:8        369:23            282:9              348:21 349:3
       355:15,17,18       374:20           claimed 314:8     competition        connection
       363:9            cents 324:5        claiming 330:4      368:16             286:12
     cartridges 339:1   certain 353:8      claims 287:6      complete 335:25    consider 364:15
     case 283:4           358:1 365:18     class 354:20      completion           365:19
       292:15 293:13    certainly 317:5    cleaned 312:1       281:15 375:1     considered
       296:6 300:11       317:14 325:3,3     328:21          complied 281:12      364:20
       304:2 305:21     Certified 281:9    cleaning 335:1    complying          considering
       315:1,10           281:9 378:3,4    clear 307:24        321:20 343:12      332:14
       329:15 333:2     CERTIFY 378:5        310:21 313:18     343:16           consistent 310:6
       333:15 338:18    chain 296:14,15      319:4 348:6     compromise           310:9 334:10
       346:21 356:23      296:17,25          349:17,24         369:12,23        constructed
       358:23 362:11      297:7 324:20       358:25          compromised          339:14
       362:13,16          324:20 325:23    clearly 301:17      337:15 369:19    consult 284:9
     cases 333:14         334:8,11           301:21 302:1    computer 321:2     contaminate
       334:4 339:8        335:18 336:20      315:16,24,25      321:4,8,8,12       296:16,17
     casings 308:14       336:21 337:5,9   click 324:6         321:16,22        context 297:3
       308:18,21          337:16 338:15    close 306:20        323:24 360:21    CONTINUED
       311:23 312:10    change 324:4         308:6 345:22      378:13             283:21
       314:9,15           353:5,7,8          355:8 359:13    concise 311:15     contradict
     categorically        356:20 358:18      359:20          concluded 366:5      315:18
       361:15             358:19           closed 307:11       374:24           contradicted
     cause 332:22       check 299:3        closest 303:13    concludes            316:13 317:3
       340:4 350:1        335:8              303:23 304:8      374:21           control 300:7,23
     caused 310:15      checked 334:2      closeup 350:14    concluding           362:22
     causes 354:1         336:2,5          cloud 295:19,21     337:7 338:13     Cooney 363:20
     cc 379:25          checking 334:7     cloudy 349:13     conclusion         copies 282:21
     CCR 279:20,20        335:19           CLVS 280:23         303:15,17          293:11 300:8
       378:22,23        child 286:13       coach 341:13        318:21           copy 285:17
       379:23           children 286:7     collected 330:5   conclusions          373:10,11
     cell 315:1,8,12      372:18             340:4             296:8 330:17       379:13,16
       317:8,19         circled 288:1      college 297:1       330:19,21,21     corner 307:19
       318:17,22        circumstances      color 282:21        330:24,25        correct 286:13
       320:23 321:7       353:23 362:6       323:14 335:16     341:1 350:19       289:18 292:21
       321:22 322:4     City 279:6 280:6   colors 335:17     condition            293:9 298:5,8
       322:13 323:20      280:18,20        come 285:12         328:18             300:19 302:8
       324:15 325:2       283:4 296:4        314:24 341:15   conduct 333:21       302:21 306:10
       325:10 326:2,8     308:8 313:10     coming 291:12       333:24 374:1,4     306:25 309:5
       326:10 356:22      335:14 337:3       314:5,6         conducting           318:5 320:17
       356:23 357:7       338:8 363:16     Commission          350:22 351:12      321:23 334:1
       357:14 358:3,5     374:10 377:2       376:22            364:11 371:4       342:5,22 344:9
       359:4 360:3,8      379:11           common 344:6      cone 359:11          350:22 351:19
       361:3 364:12     Civil 281:5          368:16 369:21   cones 323:3,8        354:2,9 365:7
       364:24 365:20    claim 314:14       commonly          confuse 367:9        376:5
     center 309:15        315:25 339:8       343:25          confused 317:14    correction 377:1


                                                                                   Page 382
                                  MASUGA REPORTING SERVICE
                                        314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 30 of 46 PageID #: 1571


       379:18           crime 335:6      376:15 378:16     depending            344:21 345:12
     corrections          343:25 344:4  Daylight 283:9      354:17              346:3
       379:16           cross 346:5      374:20            depends 354:24     determinations
     correctly 309:8    crystal 313:18  dB 359:10           355:9,10            299:1 306:17
       337:17 349:8       319:4         dead 342:1         depicted 289:8       307:7
     corroborates       CSR 279:20,20   Dear 379:12         301:11,15         determine 288:3
       348:19             378:22,22     death 304:13,18     302:4 342:13        290:15 291:21
     corrupt 374:10       379:23         304:23,24          347:21 350:7        292:9 307:21
     corrupted 334:9    currently 322:20decades 370:4       364:12 366:22       308:25 311:21
       334:12 337:5,9   curriculum      deceased 302:19    depicting 288:13     312:8 328:1,9
     could've 285:15      297:5         decedent 351:25    deployed 317:21      340:24 344:1
     counsel 281:2,2    curve 324:6     decision 372:19     324:17              344:11 349:9
       283:12 343:12    custody 286:7   deemed 298:9       deploying            361:2 365:9
       343:16 378:6       286:13 293:8  defect 344:19       318:19              366:12 367:7
     counsel's 321:20     293:10 296:14  347:21 349:25     deployment         determined
     Counselor's          296:15,18,25   350:7              316:24              289:14 312:20
       280:18             297:7 334:12  defects 343:6      deponent 281:15      352:18 367:17
     count 297:10         335:18 336:20  348:22 349:4,6     377:21 379:16     determines
       312:13 314:13      336:22 337:5,9Defendants         deponent's           366:19
       366:1              337:16 372:14  279:8,11 280:8     379:17            determining
     counted 365:23     cut 301:22       280:17 281:2,6    deposition           305:10 366:24
     country 369:21       335:15         283:14,19          279:10 281:3      developed
     County 284:17                      Defendants'         281:11 282:13       369:20
       374:11 376:2            D         282:3,5,7,9,11     282:15 283:2      device 321:1
     couple 286:17      D 280:19         282:13,15,17       283:25 285:24       355:12 356:24
       335:23,24        Dale 374:5       282:19,21          317:6 318:6,17      360:17
       369:8 371:25     damage 297:23    288:10,22          326:23 341:8      devices 319:14
     course 300:20       310:11,16       290:1 293:23       341:11,15         di- 318:10
       306:9 310:1      danger 370:7     294:1 329:11       350:24 351:20     diagnose 287:4
       326:10 365:21    dangerous        329:12,19,21       371:22 372:8      diagnosed 284:6
     court 279:1         369:18          344:17             373:6 374:21        286:25
       280:1 281:9      date 292:17     definitely 297:6    374:24 377:1,1    diagnosing
       283:6 284:17      293:1 294:16    301:8 353:7        379:14              287:8
       287:6 373:25      298:6 342:17    359:22            depth 326:5        diagonal 310:4
       374:3,8 378:4     342:18,22      definitive 289:4   describe 321:21      310:18
       379:18            343:4          definitively        333:6             diameter 303:20
     covered 322:12     daughter 372:24  288:6             described 346:2      311:13 353:25
     covers 327:10      day 283:25      degree 343:20      describing 367:6     354:4
     crack 355:1         290:25 292:18   346:17 347:15     designed 323:15    dif- 314:9
       356:18            292:18,21       361:13,13          350:15,18         difference 323:1
     create 295:9        295:5,16 296:8 degrees 346:24     destroyed            323:4 356:8,9
     created 334:4       296:12 299:21 Dell 321:10,22       328:15 350:16       363:7
     credibility         310:22 328:1   Department         detail 343:2       different 283:11
       332:13,16         328:10 331:13   338:8,10          detailed 361:14      288:13 302:8
     credible 284:13     332:10 339:8   dependent          determination        302:22 314:9
       316:16 334:10     342:24 352:7    355:15             307:3 343:18        314:13 317:17
                         358:3 371:24

                                                                                 Page 383
                                  MASUGA REPORTING SERVICE
                                        314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 31 of 46 PageID #: 1572


       323:16 333:8      distorted 340:13    303:12,13,23       357:9,11 359:5  effective 305:9
       335:10,16,16      District 279:1,1    303:23 304:6,8     369:5 370:8,11    360:1
       335:18 337:8        280:1,1 283:6     305:23 306:9       370:14,18       eight 346:24
       339:19 344:20       283:6             306:11,11,12       371:11,13,17    either 313:18
       353:4,23          disturbance         306:13,13          371:19,25         353:1
       354:19 355:16       355:9             307:10,11,13       372:4 373:5,12  El 368:13
       355:17,18,19      dive 284:5          309:6,8,11,15      373:14 374:15   electrical 323:4
       361:9 362:6       Division 279:2      309:16,25          374:17 379:6,6  electronic
       363:8               280:2 283:7       310:2,4,6,8,8,9    379:6,12          295:18 373:11
     differently         divorce 286:12      310:12,15,18      Dowd's 373:18    emitted 321:11
       323:15            doctor 372:6,11     310:20 313:7      Dr 286:12,25       321:12,23
     difficult 367:20    document            316:5 342:8        374:3,9         employees 338:7
     dig 336:21            284:16 285:1      369:25            dramatically       338:9
     digging 285:12        285:16 286:3,6   doorknob            314:23 354:18   Enclosed 379:13
     digital 294:8         286:9 289:23      307:17             358:19          engineer 370:21
     dining 342:4          289:24 299:7     doors 305:6,21     draw 318:21        370:23
       343:9 347:1,7       299:12 300:23     312:2 313:6        346:6 350:19    engineering
       348:4 350:9         301:5 305:4      double 344:14      drawing 317:5      297:7 370:13
     direct 283:21         329:7,9,14       doubt 340:5        drive 300:9        371:3
       329:17 344:18       331:1 342:11     Dowd 279:16        drop 306:19      engineers
       364:21 365:2        373:25            280:13,13,13       319:16            370:23
       373:24            document-hea...     283:15,15         due 337:6        enhance 323:6,9
     directing 287:25      293:18            284:2 285:2,4     duly 378:11      ensure 296:7
       290:23            documentation       285:6,15,19,21    dwelling 369:24  enter 349:7
     direction 296:11      289:13,17         285:23 286:2                         370:1
       304:11 345:13       295:15 298:1      286:16,19                 E        entered 309:7
     disable 347:3         298:15 305:8      287:9,13          E 349:5 372:3      331:10 349:10
     disagree 311:9      documented          291:14 294:19       378:1,1          349:17,19
       325:5 365:10        304:5             294:21 295:7      e-mail 295:19    enters 348:11
     discreet 324:25     documenting         295:17,23,23        379:9          entirely 309:16
     discussed 304:2       292:20 293:2      295:24 296:6,9    e-mailed 295:18 entrance 292:10
     discussion            346:13            297:16 298:5,5    ear 319:3 355:8 entries 291:25
       300:24            documents           299:24 300:1,3    earlier 309:6      297:12
     disorder 284:7        285:13 329:6      311:3 312:17        357:6          entry 288:2
       284:12 287:1        337:25            316:22 317:22     early 298:7        289:9,14,16,19
     displays 366:20     doing 295:3         320:15 321:6,9    easily 354:19      290:16 291:21
     distance 346:7        325:12 334:7      322:7,9 327:19    Eastern 279:1,2    292:7 298:9,17
       346:23 347:19       335:1,19 341:2    330:8,11,13         280:1,2 283:6    304:7 324:24
       348:15 350:4        351:16 353:13     331:6,14,25         283:7            343:24 352:16
       357:23 360:23     door 287:19         332:7,11 333:7    edge 307:17        369:18
       361:4               290:6,11 291:1    333:23 336:20       344:3,12,15    envelope 340:5
     distances 306:18      291:3,5,9         337:10 340:1        345:2,12 346:4 environment
       306:20              301:17,19         341:3,7,9,11        346:19           361:12 363:3
     distinct 301:6        302:1,2,5,12      341:14,18         edges 344:4        363:13,17,24
       355:3 365:9,23      302:16,18,19      342:19,19         editing 371:1      364:2,17
     distinctive 354:2     303:3,4,5,7,11    347:8 352:1,24    effect 281:12    equals 345:10
                                                                 313:18 362:25

                                                                                    Page 384
                                   MASUGA REPORTING SERVICE
                                         314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 32 of 46 PageID #: 1573


     equation 361:5       340:25 348:6,9      306:24 307:4       316:14 317:3        369:22 379:13
     equations            348:17 349:14       315:3 327:23       365:21            finding 298:18
       306:16,19          349:17 350:13       329:11,12,20     factoid 356:6         332:21
     equipment            351:22 365:24       329:21,24        facts 291:15        findings 299:7,9
       318:22 319:20      365:25              338:24 344:17    fairly 345:22         330:15 331:21
       321:15,25        ex-wife 286:7         349:5,5,6,25     familiar 330:15       332:8,18,19
       322:2,12         ex-wife's 372:15      353:21 362:3       332:17 335:13       333:6,12
       340:14           exact 307:10          364:21 373:23      360:25 368:15     fine 327:19
     Erin 280:19          342:24 360:21     exhibits 282:23    Family 284:17       finish 338:6
       283:14 369:5       361:4,16            293:23           far 305:15          finishing 305:22
       372:7            exactly 297:24      exit 288:2 289:1     307:17,19           305:24
     Esq 280:13,19        301:20 307:6        289:9,14,15,19     325:22 332:14     fire 296:11,11
       280:19 379:6       311:7 323:13        290:6,8,13,16      356:22 357:14       329:2 335:5,8
     establish 307:10     325:9,9 339:14      290:25 291:10      359:9,12            338:17 347:17
     established          339:21 352:8        291:16,21,25     fast 330:12           349:2 356:13
       315:22           examination           292:5,9 297:12     367:20,23           356:17 361:19
     et 279:3,6 280:3     283:21 333:22       304:7 349:20       369:4               361:21 363:20
       280:6 283:4,4      373:20 374:2,4    exits 348:11       faster 356:19         363:21 364:9
       377:2,3 379:11     378:12            exonerate            368:24              367:22 368:19
       379:11           examinations          298:14           father 286:9          368:23
     ETU 351:21           350:22 351:13     expect 328:8       Federal 281:4       firearm 282:9
     event 326:9        examine 333:13      expected 308:3,5     281:12              356:8
       354:12,23          360:8               308:7 328:17     feedback 368:14     fired 296:11
       355:14           examined            expensive          feel 341:18           301:24 303:17
     everybody            283:18 286:11       318:24           feeling 358:14        303:20,21
       374:15             286:15,18         experience         feels 369:18          307:23,25
     evidence 282:7       378:11              297:8 350:21     feet 311:14           308:4 309:6,10
       291:15,15        examiner 351:21       351:12,16          326:1,4,6           310:17 311:14
       295:13 296:10      352:18              371:2,4            345:20 346:24       311:22 312:9
       296:14 303:19    examiner's          Expires 376:22       357:7,21 361:9      312:14,22
       303:21 304:1,5     353:5             exposed 370:7        361:10              313:3,5,8,11
       304:10 307:24    example 356:12      extend 346:5       fence 324:20          313:12,19
       309:2,12,12      excuse 303:11       extensively        fences 325:24,24      314:8,14 328:1
       312:18 313:6     exhibit 282:1,1,3     370:23,24        fidelity 319:2        328:9,18,25
       313:10,17          282:5,7,9,11      exterior 302:17    field 296:16          330:4 331:13
       314:1,14,23        282:13,15,17      extremely          file 283:2 295:18     331:23 332:10
       318:16 319:24      282:19,21           319:13 348:24      295:21 325:7        334:4,5 335:23
       328:5 329:3        284:14 288:9,9      367:14,20        filing 379:18         339:2,8 342:9
       330:5 331:10       288:10,21,22                         filming 358:10        343:20 345:14
       333:25 334:3,3     289:8,23,25                F         finally 285:9         345:14,21
       334:7,9,25         290:1,18,24       F 378:1            find 284:13           352:7 353:22
       335:8,13,15,17     293:16,23         face 339:2           298:13 299:3        355:4,10
       335:22,22          294:1,24          facility 368:18      306:8 308:3,5       356:13 362:5
       336:1,2,5,10       300:21 301:5      fact 287:2           308:7,8,14,18       362:19 363:3
       337:2,19           301:11,13,15        311:12,18          308:21 309:2,4      363:13 364:1
       338:15 340:3,4     302:4,20            313:23 314:7       310:11 364:20       365:11,25
                                              314:21 316:12

                                                                                      Page 385
                                  MASUGA REPORTING SERVICE
                                        314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 33 of 46 PageID #: 1574


       366:23,24         force 281:11         306:13 309:7     311:5 315:2     gun 303:17
       367:6,8 368:3     foregoing 376:5      310:8,20         319:6 320:2      314:21,22
     firing 309:12       forensic 371:4,7     320:10 326:5     324:11 329:10    328:17,21
       313:4 331:7       forensics 297:2      342:8 357:20     330:9 332:20     334:2 335:5
       338:19 339:1      forgive 356:23     full 349:14        336:6 343:11     338:22 342:9
       352:10            forgot 341:20        372:24           343:13,15        344:24 348:7
     firm 295:18         form 332:1         function 334:19    353:19 370:5     354:1
       296:6 298:5         344:3 361:2      further 281:14     370:18 371:6    gunfire 359:17
     first 289:24        formally 298:4       350:4 373:20   going 284:14       359:18
       292:18 293:2      forming 329:14       373:25 374:13    285:2,2,4,7     gunpowder
       298:11 306:4      formula 345:11                        287:15 290:17    328:12 338:21
       319:19 342:16     Fort 364:8,8               G          293:17 294:22   guns 354:1
       349:23 366:25     forth 343:11       gain 286:7         301:2 305:21    gunshot 354:11
     five 315:22         found 284:10       gates 316:14       305:22,23        354:22
       324:10 333:4        303:19,20        general 297:13     322:25 326:18   guy 338:20
       334:6 335:9,11      304:4,6 308:7      312:12           338:16,17,21     347:13
       338:23 342:8        308:16,16        generally 292:9    347:17 353:13   guys 367:23
       350:2,3             309:12 313:9       355:5 356:3      360:11,12        368:21 374:19
     fixtures 312:2,3      313:12 314:10      359:13           364:18 369:5
     flash 316:24          348:1            generating         370:4,8,11             H
       317:21,24         four 295:6 301:6     296:14,25        371:9 374:22    ha- 373:5
       318:2,9,19          308:16 339:19    getting 290:19   good 283:24       half 292:23
       324:16 326:13       339:21 345:20      337:13 366:4     297:20 306:2     364:18
       362:24 369:14       366:25 367:5       367:25 372:17    322:19 323:14   Hall 280:20
     flat 324:5            372:25           gi- 286:14 296:1   357:2           hallway 310:5
     flaws 323:13        fourth 302:21      Gina 279:3       goodnight         Hammett
     flight 355:2        Fowlkes 368:21       280:3 283:3      374:18           327:25 341:23
     flip 294:22 301:2   fragment 349:11      377:2 379:11   gotten 358:25      346:25 347:23
       321:19              349:12           give 285:9       grab 320:3,5       352:2
     floor 299:6         fragmented           289:22 297:20    353:13          Hammett's
       313:10 341:24       349:21             300:22 319:11 grain 356:13,17     349:7,10
       342:1,4 343:9     fragmenting          319:16 323:9   grandfather        351:19
       347:1,7,23          303:24             327:16 332:15    334:18          hand 294:7
       348:4,7 349:2     frame 305:23         340:17 351:4,7 ground 345:20      368:8
       349:23 350:2        307:17,19,20       361:16 368:14    347:14,19       handgun 367:19
       350:11,16           316:1,22           369:8,8,17,22    348:14,14,23    handguns
       352:16 353:9        325:17 365:11      370:9            349:1,1          363:22
     flying 356:3        frames 312:2       given 286:14,17 group 293:20,23    handle 334:13
     follow-up           frangible 349:15     296:2,3,4        293:23 294:1     335:10 359:21
       373:18            frequencies          341:23 369:19    350:7           handled 296:20
     followed 299:21       320:1 324:2      gives 320:13     guess 317:14       335:12 336:10
     following 299:16      327:9              360:24           326:4 337:4      336:13 337:2,7
     follows 283:19      front 290:7        giving 300:15      348:21 349:3     337:18
       358:6               302:1,13,15,18   glass 341:3,4,19   352:4 357:20    handling 338:14
     footsteps 324:19      303:4,4,7,9,13   go 285:11 288:8 guitar 327:4       hands 328:23
       325:25              303:23 304:8       288:20 293:22 guitars 327:11     happen 326:24
                                              298:23 301:2                     happened

                                                                                  Page 386
                                   MASUGA REPORTING SERVICE
                                         314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 34 of 46 PageID #: 1575


      312:22 374:7        279:24 281:7      307:4,14,15,16    345:9 346:8     improperly
     happening            378:8 379:1       307:18 308:8                        336:24 337:1
      340:6 348:2       hider 362:24        314:16,16                 I       inch 367:13
     hard 301:7         high 319:2,13       342:4,6 344:2    identical 339:20 inches 307:19
      342:7 345:25        323:5 345:7       344:14           identification     348:16 362:17
      345:25            highly 311:18      home 300:14         288:11,23        362:18
     hardwood 342:4       339:18 352:14     302:16,17          290:2 294:2    include 310:23
     headphones         Highway 363:17      303:5,14 310:5     329:13,22        310:25 311:16
      319:17 322:15     hired 372:6,11      313:13,14,15     identified         312:15
      322:16,19,20        372:16,16         370:5              298:17         included 311:9
     headstamps         history 369:16     honestly 311:6    identify 283:12  including 299:5
      314:10,13           374:11           Hood 372:19       II 279:10 281:3  incorrect 291:1
      339:13,17,19      hit 301:19          374:5              283:2 374:21   increase 323:10
     hear 304:16          302:13 303:3     hooked 321:14       377:1 379:13   incredible 368:9
      312:25 315:7        310:20 313:7      321:16           IL 279:20        independent
      315:17,24           347:19,20,25     horizontal          378:22           352:17
      316:1,3,14,15       349:22            348:18           Illinois 378:5   INDEX 279:14
      316:21,23         hitting 347:23     Hornady 349:15    image 302:25       282:1
      317:7,20          hold 320:5         horrifically        306:22         indicated 379:17
      318:18 324:16       321:17 326:10     369:3            imagination      indicates 338:25
      324:18,18,19      holding 294:7,14   hour 371:10,18      286:15         indicating
      324:21 325:23       295:3 320:16     hours 285:9       imagine 298:7      348:17
      325:23 327:2,9      359:3             287:11 295:6       340:6          Indirectly 356:2
      327:10,12         holds 354:1         369:5 371:22     immediate 309:7 individuals
      354:25 355:1,5    hole 288:2,2       house 296:12      impact 304:9       336:23
      355:8               289:1,8 294:8     301:18,25          305:25 307:18 industry 287:3
     heard 304:21         294:15 298:9      302:13 303:2       342:15 343:10 information
      317:12 324:19       298:10,13,14      303:22 304:4       343:17,19        287:14 292:2
      324:20 326:16       298:17,19,20      309:21 310:19      344:13,14,20     312:15 332:24
      353:22 361:17       298:22 299:1,3    313:9,11,17        344:22           333:9
      361:19,21           299:4,5,18        314:5,7,7        impacts 309:14   initial 366:5
      362:4,19 363:2      301:8,11,14       315:25 324:22      310:7 342:6,9    368:2
      363:12,25           302:2,3,8,11      352:11 364:1,3     343:8 346:5,12 initially 298:11
      364:4               302:21 305:15     364:3              347:15,25      injuries 351:19
     hearing 326:25       305:17,19        housekeeping        348:6          inside 301:18
      327:5,13            306:7             289:22           imperfect          302:18 303:18
     heavier 340:11     holes 289:15,19    houses 364:18       300:19           304:7 313:13
      356:2               290:6,8,13,14    huge 314:19       impossible 288:5   358:10,16
     height 345:13,19     291:1,10,16,21   human 319:3         339:19 348:12    364:3
      352:6               291:25 292:7,9   humor 351:3,7       359:2 368:19   inspected 293:7
     held 283:9           292:10 297:10    hundred 326:6       369:4            328:18
      358:20              297:11,11,15      357:21           impressions      inspection
     hereunto 378:15      297:22 298:2     hundreds 296:3      339:2            292:21 293:4
     herewith 378:14      298:19 301:6,9   hundredth         imprint 305:18     293:14
      379:13              302:23 304:6,7    360:18             338:19         inspections
     Hiawatha             304:7 305:11     hypotenuse        improper           300:13
                                                               338:14

                                                                                  Page 387
                                  MASUGA REPORTING SERVICE
                                        314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 35 of 46 PageID #: 1576


     instruments          371:23 372:19     336:4,7 337:22    lasted 372:23          377:16,18
       327:8              374:10            342:17 343:20     lately 322:17       lines 345:17
     Inter 328:2,25     judges 370:1,9      343:21 344:7,8    law 295:17             346:5
       331:12,22        Judgment            346:7,16,23         296:6 298:5       link 324:20
       332:9 339:3        282:19 289:25     351:8,23,25       lay 345:11 346:4       325:24
       362:9 363:2,6    June 306:10         352:3,6 354:7     layer 345:17        list 282:7 330:20
       363:8              331:24            356:24 357:3,4    laying 312:4           366:20
     interested                             357:4,25 358:9      348:13,14         listen 319:1
       295:13                   K           358:13 360:20     leads 310:9            325:7
     interposing        K 280:13,19         361:7,14          leaning 313:23      listened 322:14
       370:15             379:6             364:17 369:25     left 290:11 310:3      351:20
     interpretation     K-2 282:11          372:25 373:9        348:11 349:20     listener 323:9
       364:23             290:24           knowing 353:21     legally 327:25      listening 315:16
     interrupt 328:19   K-2-4 282:13        361:4             length 324:2           315:23 323:17
     intersect 345:19     288:21,22        knowledge            357:19 366:8,9    listing 336:7
     interwoven           289:8             376:6               366:10 367:11     lists 295:14
       349:16           K-2-5 282:15       known 304:17         367:15               330:4
     inventories          288:9,10                            length's 363:9      literally 304:11
       295:14           K-3 282:17                 L          Leonard 364:8       little 289:21
     inventory 295:9      306:24           L 279:11 281:4     let's 288:8,20         297:1 318:11
     investigation      keep 311:15          282:5 283:3,17     289:23 293:22     live 351:14
       285:11 304:14      368:11             374:22 376:4       319:19 324:5         354:13 364:9
       304:18,19,22     kept 298:18,19       376:11 377:1       326:20 329:10        372:24
       304:23,24        kids 367:23          379:14             329:19 343:15     living 290:7,10
     investigators        370:6            lab 330:3 332:12     361:25               299:6 308:15
       344:1,4          killed 341:23        332:15 334:4,5   level 345:25           308:19
     iPhone 357:1,5     kind 295:9           335:7 336:19       359:11 360:19     lo- 342:16
     irrelevant           319:20 321:8       337:8            levels 359:22,23    located 302:14
       359:17,19          322:16 324:22    label 288:20         359:25 361:1,6       307:22 309:1
     issuance 281:10      332:6,6 357:25     289:23 293:22    light 298:12           310:15 342:4
     issue 328:16         358:9 360:12     labeled 340:25       368:25               348:1 350:7
       341:16           kinds 363:20,21    laboratory         lighter 356:4       location 289:20
     it'll 343:4        kitchen 308:17       282:9 329:18     Lightfoot              290:16 291:22
                        knock 370:3          336:19             286:12,25            292:5 325:20
             J          knock-and-an...    laid 343:23          374:1,3,9            359:3,16,19
     J 282:9 329:20       369:13             346:19           lightning 290:19    locations 283:11
       329:21,24        knocking 357:15    larger 292:10      liked 328:11,11     Logitechs
       338:24             357:15             307:16             328:13               322:18,21
     jacket 349:14      know 287:8         largest 305:18     limit 287:9         long 292:25
     jammed 334:19        290:13 292:11    laser 289:5        limited 317:25         295:5 311:5
     jaws 343:23          294:16,18          292:8,14,16,17     361:8                323:25 324:8
       349:18             297:18 301:16      298:12 304:8     limits 359:10          359:17,20,24
     JBL 319:10           301:20 302:10      305:12,17,20     line 285:8 310:6       367:14,21,22
       320:12 322:14      312:3 317:17       305:22,24          310:9,18 377:4    longer 292:24
       322:25             322:8,24           307:14 344:12      377:6,7,9,10         334:15,17
     job 306:2            323:23 324:21      344:13             377:12,13,15      look 287:23
     judge 369:17,22      327:7 334:6      lasers 344:4

                                                                                      Page 388
                                  MASUGA REPORTING SERVICE
                                        314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 36 of 46 PageID #: 1577


       289:6 295:19       363:16 374:10    314:11            379:14,19        measure 292:12
       301:3 312:1,3      374:11 377:2    manufacturers     matters 359:8      298:12 345:2
       312:5 314:20       378:8 379:2,8    339:21,22        maximum            357:23 360:14
       323:24 324:1,2     379:11          map 351:18         305:20           measured 301:8
       324:8 330:8      Louis' 304:5      mapping 305:7     Maxx 368:22        301:9 304:9
       333:19 335:16    low 327:12        mark 288:8        McGowan           measurement
       335:18 338:18      348:11 352:12    289:15,23         279:15 280:19     298:16,22
       339:14 340:17    lower 307:19       297:8 301:21      283:14,14,22     measurements
       343:2 368:13       323:10 352:10    302:1 329:10      284:16,20,22      298:9 301:5
       368:13             356:3 359:22     329:19 344:11     284:23 285:14    measures 344:5
     looked 287:16        359:25           350:17 365:3      285:16,20,22      360:18,22
       289:23,24        LSR308 320:13      371:10,18         285:25 287:18    measuring 294:8
       299:18 300:9     lubricated        marked 288:11      287:21 288:8      294:15 295:4
       309:3 311:6        328:21           288:23 290:2      288:12,17,20      301:21 346:11
       325:11,15        lying 317:18       294:2 306:24      288:24 289:21    media 305:6
       330:20 340:13      341:24 342:1     308:9 327:23      290:3,17,22      medical 284:10
       342:19             347:1,7 348:4    329:13,22         293:16,19,22      348:8 350:22
     looking 288:4        348:23           353:21            294:3 296:21      351:12,21
       289:11 294:23                      Market 280:20      296:23 300:22     352:18 353:2,5
       298:13,14,20           M           markings           301:1 317:24     meeting 283:9
       305:22,23        M 372:3            338:18,19         318:3 329:10     member 347:3
       312:10 314:22    ma'am 302:6,9     marks 328:13       329:19,23        members 368:11
       339:24 340:1      307:1 309:9       345:18 348:16     330:10,14        memoranda
       344:17 349:4,6    310:13 315:11     350:2,13 353:9    340:2,7 341:5     350:6
     looks 286:6         341:25 347:11     353:9             341:7,12,21      memories
       288:9 330:3       350:23 354:10    married 284:8      352:2,5 369:7     300:18
       331:7,7,8         358:13 359:6      287:7 372:25      369:10 370:17    memory 300:15
       364:25            361:22 362:2     Masuga 279:20      370:19 371:8      307:20 346:20
     loss 327:5,13       368:4 371:7       279:24 281:7,9    371:12,14,18      346:21
     lost 332:6,6       ma- 305:20         378:3,7,22        371:20 373:16    men 372:25
     lot 305:8 312:13   machine 343:22     379:1,21,23       373:21 374:12    mental 284:7
       313:4 324:23     maga- 312:5       match 314:14       374:16,18         374:2,4
       325:25 332:15    magazine 312:5     331:9 334:5       379:18,25        messy 308:11
       332:24 336:8     magazines          339:22 368:3     mean 297:11       metal 349:14
       356:5 364:14      349:16           matches 302:2      307:5 308:1      methodology
       373:8            magnets 323:3      313:13            314:19 317:14     305:10 344:25
     Lou 280:23         magnified         matching 339:2     325:6,11,24       366:15
     loud 354:11,23      340:17           mathematical       326:19 328:5     mic 359:17,18
     louder 359:14      magnifying         345:11            328:20 330:17    micro- 357:25
       360:1             341:3,4,19       matrix 356:5       332:19,20        microphone
     Louis 279:6,25     main 318:20       matter 283:3       333:12 334:6,8    358:7 359:10
       280:6,15,21      making 306:16      287:2 313:24      334:19 339:22     359:20,24
       281:8 283:4      manipulated        325:21 331:18     354:13 365:7     microscope
       284:17 296:4      314:1,23          341:23 358:16     365:25 369:1      333:17,18,25
       308:8 313:10     manufacture        359:4,12 363:6    369:15           microscopically
       335:14 337:3      356:7             363:11 365:21    means 334:3        340:23,25
                        manufacturer

                                                                                 Page 389
                                  MASUGA REPORTING SERVICE
                                        314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 37 of 46 PageID #: 1578


     midrange            327:16           named 299:17        376:21          off-the-record
      323:10            monitor 319:20    names 336:7        note 327:10        300:24
     mil 307:16,18       319:21 320:19    narcicisstic        371:21 379:16   offering 300:10
      312:5 356:16       321:13,14,16       284:11           notes 292:20     Office 280:18
      356:21             322:25 323:1,5   narcissistic        346:13 350:5    officer 313:3
     millimeter 294:8    323:11 327:16      287:1             371:9,14          315:21
      294:15 298:19     monitors 319:10   narrow 349:18      nother 328:16    officers 313:4,21
      301:8 333:14       319:12 322:14    Navy 351:14        notice 281:10      313:25 314:17
      338:25 354:8      months 326:24     near 310:15         335:14            315:18 316:13
      356:12 367:4       331:4 333:3      necessarily        number 283:2,5     316:21,23
     mind 371:8          372:23             349:7,22          289:20 290:8      317:20 318:7
     minus 326:4        motion 286:2      need 292:2          293:25 297:14     318:18 324:16
      357:19             360:6 371:22       322:3,5,5         297:20 298:1      326:16 348:24
     minute 285:6        374:14,24          331:2 344:15      311:22,22,23      352:6,9,12
     minutes 319:16     move 285:7          350:1,3 373:3     312:9,10,13       354:15 369:11
      324:10 333:4       296:21 324:6     negative 328:4      314:15 319:16   officers' 317:6
      343:7 349:4        359:11 361:7     neglected 289:22    320:13 337:6      326:13
      369:8              370:16           never 307:24                        offices 281:7
     missed 308:10      moved 325:25        327:25 328:2             O          378:7
      365:24,24          348:1              331:13,23,23     O 372:3          Oh 285:14 291:4
     Missouri 279:1     movement 326:8      332:10 347:15    oath 330:23        355:16 370:17
      280:1 281:8       moving 288:12       347:18           object 285:6,7     372:14,14
      283:6 284:18       293:16 298:19    new 285:13           291:14 297:16 okay 284:14,22
      378:5,9            301:13 344:16      288:18,19          299:24 300:1     286:5,19,24
     Misstates 337:10    346:1 352:11       368:9              317:22 321:6     287:15,17,22
      357:11            MP5s 363:22       ni- 367:2            331:25,25        288:17,20
     mix 340:3          MP5SDs 363:22     night 370:6          370:11,14,15     291:10 294:6
     mixed 339:13,16    multiple 310:17   nine 338:25        objected 332:7     294:13 299:12
     mixing 319:24       334:23,24        no-knock           objection 300:3    300:18 301:4
     MMPI 287:4          336:12 345:18      369:17,19,22       312:17 316:22    302:14,20
     MMPI-2 286:22       346:5              369:24 370:9       321:9 331:6,14   303:6 306:23
     mo- 319:15         music 319:24      Nodding 284:19       337:10 347:8     307:2,12
     MO 279:20,25        323:6 371:1,1      284:21             357:9,11         309:10 313:24
      280:15,21          371:2            noise 324:23         370:15           314:3,7 315:3
      378:23 379:2,8    musician 327:2    non-responsive     objections         315:15 316:17
     model 319:7,11      370:24             370:16             332:11 333:7     317:5 318:4,7
      319:16 320:13     muzzle 354:25     nonresponsive      observation        319:9,22 320:8
      322:23 331:13      355:2,5 362:24     296:22             326:12           321:21 322:23
      331:23 332:10      363:10           normal 315:22      observed 290:25    322:25 324:11
      339:3 361:19                          347:13 360:20    obvious 303:16     324:14 325:4
      361:19 362:19            N          normally 338:15    obviously 313:4    330:7,11,13,15
      362:21 363:12     N 282:19 289:25   North 280:14         328:6 345:15     331:5 332:5,23
      363:25 366:7       290:1 372:3,3      379:7              348:17 358:24    333:5,10
     Modification        373:23           notarized            366:1            334:14 335:23
      282:19 289:25     name 319:16         379:17           occasion 362:9     336:4 338:20
     moment 304:12       324:1 337:22     NOTARY             occasions 373:8    343:1,25
                         378:16                              occurred 347:22

                                                                                  Page 390
                                 MASUGA REPORTING SERVICE
                                       314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 38 of 46 PageID #: 1579


       344:21 345:4,6   order 361:2       368:8              335:14 337:3,8     287:14
       348:6,7,13       ordered 373:25   page 279:14        pending 281:15     Ph.D 374:1
       350:5 353:17       374:3           282:1 301:11       283:5 371:23      phone 315:1,8
       353:25 355:6     Ordnance 328:2    301:13,15          374:13,14,24       315:12 317:8
       355:23 361:2       328:25 331:12   302:4,7,20         375:1              317:19 318:17
       361:12 362:3       331:22 332:10   315:6 327:22      penetrating         318:23 320:23
       365:2 367:25       339:3 362:10    344:17,18          303:23             321:7,22 322:4
       371:25 372:21      363:2,6,8       347:22 349:25     people 305:6,8,9    322:13 323:20
       372:21 373:2     organ 354:4       353:11 361:25      334:7,13,24        324:15 325:2
       374:8            original 288:15   364:22,22          335:10,12,18       325:10 326:2,8
     old 367:24           299:2 343:24    366:3 368:1        335:24 336:2,8     326:10 340:16
     once 289:2           379:15,17,18    377:4,6,7,9,10     336:8,9,13         340:21 356:22
       343:11           originally 288:3  377:12,13,15       337:2,6,18,20      356:23 357:7
     One's 323:16       originated        377:16,18          338:23,23          357:14 358:3,5
     ones 299:5           344:23          379:15,17,18       354:14 357:15      358:20 359:4
     open 309:16        originating      pages 301:3,4       368:7              360:3,8,10
       325:19 335:15      281:6 378:7     331:1 332:25      perfect 312:13      361:3 364:12
     opens 310:5        outside 308:16    333:1              324:7              364:24 365:20
     operate 327:8        313:12,14,15   pair 320:9 347:4   perfectly 326:11   photo 282:11,17
     operates 359:24      314:6 315:25   Paragraph          perform 304:13      288:18,19
     operator 345:15    overlap 365:22    315:15,17          304:17,24          294:4,10
       345:21 348:7       366:1           353:20 366:5       306:6 335:5        306:25
       348:14           overlapped        373:24             338:16            photograph
     operators            365:13         parallel 343:22    performed           288:4 289:10
       354:16           overlapping       347:14,20          305:1 306:3        293:25 296:9
     opinion 291:12       365:7,11,15    part 297:5          326:25 328:9       299:13 301:12
       310:14,17,23       366:23 367:1,6  354:14,20         performing          301:20 307:9
       310:25 311:8       367:9           364:19 370:25      346:9              342:13,17,20
       313:24 316:5     Overly 331:14    participated       period 365:16       342:25 343:4,6
       316:10 318:5       331:25 332:1    351:15            permanent          photographer
       318:18 328:2     overmodulated    particular          312:2              293:5 299:17
       331:12,22          360:2           348:22 362:19     person 299:16      photographing
       332:9 335:4      owned 327:25      366:7              300:14 325:11      299:17
       336:23 341:22                     particularly        325:20 326:2      photographs
       347:6,21                 P         292:10 367:21      347:18 351:22      288:6 290:15
       349:24 353:6,7   P 282:21 293:23 party 374:2          358:9 359:3        293:1,6,9,12
       353:8 369:11       294:1,24       passerby 315:9      362:20 368:19      293:21,24
       370:4              300:21 301:5   passing 347:22      372:16             294:17 295:2
     opinions 282:5       301:11,13,15   path 292:8,11      person's 359:9      295:10,16
       285:10 292:14      302:4,20        305:5 343:24      personality         296:7 299:22
       293:13 300:11      344:17 349:6,6  344:11 348:9       284:11 287:1       300:5,8,10
       300:12 314:25      349:25 350:7   paths 348:20       personally 336:8    342:18 346:9
       315:9 317:6      p.m 283:8        pause 320:6         351:18            photos 282:21
       329:15 331:18      374:25          327:20 353:15     personnel 337:8     294:20,23
       333:2 361:3      PACT 360:14,16 PC 280:13 379:6       337:8              295:7,20,22
     opposite 305:19      366:14,16,17   PD 296:4 313:11    pertinent 287:13    296:3,5 303:25
                          366:18 367:9

                                                                                  Page 391
                                  MASUGA REPORTING SERVICE
                                        314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 39 of 46 PageID #: 1580


     phrase 351:4       play 320:23        possible 300:22    problem 337:16      366:9 367:11
     physical 282:7       321:22 326:20     309:16 313:2       349:12 373:2       367:21 369:4
       293:14 348:20      327:3,4,4,12      339:16,18,24      problems 314:19    pulled 340:5
       363:1              360:5,5           352:9,14           369:16            pulling 309:18
     physically         played 320:24       365:13,17         Procedure 281:5     329:5 342:11
       290:16 291:22      320:25            366:7             procedures          373:23
       292:4 300:13     playing 321:5,7    posted 288:16       335:14            purpose 285:8
     physics 305:16       325:2 370:25     powder 308:5       proceedings         323:12,12
     piano 327:4,10     please 283:13       348:16 354:1       286:13 320:7      purposes 323:16
     pick 325:22          287:9 290:18      356:14,19          327:21 353:16     pursuant 281:4
       333:11 359:9       293:17 304:15    precision 305:20   proceeds 305:5      378:6
       359:12,13,20       320:4 331:16      346:1             process 287:8      put 335:22
       359:22             341:12,13        prepared 285:16     306:4,6 321:21     336:10
     picked 299:19        351:11 379:13    prepping 326:23     346:10,14         Pythagorean
     picking 325:25       379:16           present 283:12     produced            345:6 346:6
     picks 359:18       pleasure 323:17     292:4 306:9        283:17 356:8
       366:18           plural 365:6       presented          professional              Q
     picture 292:1      plus 326:5          314:15             284:11 287:3      quality 289:3
       294:7,14           345:10 357:19    Presidente          328:22 367:22      297:7 319:14
       309:22 310:3     point 288:10,22     368:13            professionals       323:5 357:2
       310:21 313:8       290:1 294:1      pressure 354:5      319:23 368:11     quarter 367:13
       350:4,12,12,18     300:24 303:16     355:18 359:11     program 297:5      question 291:6
       350:19             304:11 319:3      359:22,23,23       354:15             291:17,18
     pictures 291:19      320:6 327:20      359:25 360:19     prohibit 366:23     300:12 304:15
       331:20 333:19      328:15 329:12     361:1,6 362:22    projectile 331:8    304:16 308:24
       350:3,14           329:21 332:21    pretty 306:2        355:11 356:13      312:8 325:13
     piece 299:18         353:15 360:13     318:8 330:12      projectiles         331:15 332:3
       337:2            pointing 348:7      345:20             311:23 312:10      333:4 334:24
     pieces 304:10      points 323:14      prevent 367:7       338:18 339:14      337:3,12 338:6
       333:8 349:21     police 313:3       previous 302:22     339:20             347:5,10,11
     pin 331:7 338:19     315:7,19,21       303:2,25          proper 296:7,13     351:4,8,9,11
       339:1              316:3,4,16        350:24             296:15 379:18      353:19 361:12
     pipe 354:3           338:8,10 339:8   previously         properly 359:24     361:14,16
     pitch 324:4,4        354:15 363:16     287:16 306:24     provide 307:3,5     371:13 373:16
       327:9 354:3,4    Polk 364:8          327:23 342:3       312:21 348:22     questioned
       356:20           poor 289:3          350:23 353:20      364:23 369:11      357:14
     placards 312:4     poorly 296:18      principles 297:6   provided 284:2     questioning
     place 334:17       popular 361:24     prior 285:17,22     295:22             373:18
     placement          position 298:21     316:4 318:9,19    psychologist       questions
       311:14             342:10 344:24     329:24 331:2       284:8 287:7        279:14 284:23
     Plaintiffs 279:4     350:1 352:11      331:17 333:1       374:6              285:7,25
       280:4,11 281:2     352:13 363:1      337:10            PUBLIC 376:21       287:10,21
       283:15           possession         probably 290:20    pull 284:14         288:24 290:3
     plane 348:18         299:23 300:4      295:6 324:10       287:16 290:17      290:22 293:19
     planned 285:22     possibility         325:18 326:6       306:21 315:2       294:3 296:23
     plaster 292:11       348:17            345:22             353:12 361:25      301:1 314:25
                                                                                  318:3 319:19

                                                                                    Page 392
                                  MASUGA REPORTING SERVICE
                                        314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 40 of 46 PageID #: 1581


      321:6 322:10    realize 371:10       325:12,20          298:24           represented
      329:23 330:14     371:15             326:2,3 357:5    remember 287:7       311:8 338:24
      340:7 341:21    really 327:12        358:7,12,17        292:24 301:16    reproduce
      352:5 369:9,10    357:2 364:15       359:1,4 360:4      301:21 311:25      319:25 323:4
      370:19 372:1      364:16,18          360:10 361:3       323:25 345:6       323:12
      374:13          rear 309:15          364:12,24          346:22 350:13    request 321:20
     quickly 287:11     310:4              365:20 366:18      372:10             343:12,16
      371:9,15        reask 291:17         366:22 371:1     remembered           352:22,25,25
     quiet 316:15       351:9            records 368:12       341:14           reserved 281:15
      324:22 325:24   reason 306:19      recovered          removed 372:20       375:1
      359:13,15         349:2 369:23       311:23 328:14    rendering          reset 366:10,17
     quieter 359:21     377:5,6,8,9,11     333:14 335:6       292:14 293:12      367:22
      359:25            377:12,14,15       339:1,3,17         315:9 331:17     residence 294:19
     quite 301:16       377:17,18          340:9,11,15        333:2              326:2
      308:10 327:2    recall 287:23        362:10,12        repeat 304:15      residue 308:5
      327:12,12         289:2 290:8,10   recovery 366:9       332:3              328:12 338:22
                        307:20 308:20      367:15,17        rephrase 308:2     respect 297:9
             R          308:23 311:7     red 288:1            331:16 337:12    response 372:9
     R 378:1            325:6,16,17      reduce 352:13      replicate 319:15   result 347:22
     radio 322:22       326:12 330:20    refer 298:16       report 282:5,9       370:1
       325:1            331:19 332:20      315:12 350:6       284:2 310:23     retained 298:4
     raise 323:10       351:2,6 360:7    referred 286:9       311:3,7,9,15     return 379:17
     raised 317:16    received 296:13    referring 336:18     312:16,17        returned 378:14
     ram 369:13,25    recognizable         343:7              327:15,22        reverb 364:14
     range 326:7        354:19           refrain 341:7        329:18 330:3       364:15,16
       327:9,11       recognize 286:3    refuses 369:17       330:16,22,25     reverberation
       354:14 360:17    294:4,10,23      refuting 339:4       331:2,11,17,19     364:13
       361:22 363:17    296:5 306:25     regard 349:25        331:21 332:9     review 300:10
       363:21 365:23    342:13 354:16      354:8              332:18,24          315:8 316:11
       368:18           356:16,20        regarding 361:3      333:3,6,9          316:20,25
     rattle 316:14    recoil 366:9       regardless           334:10 336:3,6     317:2,8 323:20
       324:20 325:24    367:15,17,18       297:11             336:9,16,19,20     324:15 326:15
     rattled 304:16   recoiling 368:25   rehung 307:10        336:22 338:12      326:19 331:17
     Rdowd@dow... record 283:1,13          307:13             353:5 361:17       331:19 333:1
       379:9            289:19 335:19    relationship         361:18,25          337:25 371:9
     reach 303:15,16    335:25,25          359:17             362:4 364:23     reviewed 326:21
     reactions 313:19   344:16 358:7     Relevance 321:9      366:3 372:12       329:24 331:2
     read 320:11        374:23           reliable 334:10    Reporter 279:20      333:3 336:9
       330:12 331:3   recorded 298:1     relied 293:14        281:9,10         reviewing
       373:6,9,11       325:10 356:22    rely 293:12          284:19,21          350:14 371:14
       377:4,6,7,9,10   356:25 357:7       318:20 329:14      378:4,4          revolves 351:17
       377:12,13,15     361:9,10         relying 300:15     Reporting          Richard 280:13
       377:16,18      recording            318:16 346:20      279:24 281:7       283:15 296:6
       379:16           299:15 315:9       346:21 348:5       378:8 379:1,21     341:12 379:6
     readable 311:16    320:1,19           368:6            reports 315:18     rifle 301:24
     ready 353:17       322:13 323:13    remeasure            336:11,18          327:24 328:2,5
     real 319:2

                                                                                  Page 393
                                MASUGA REPORTING SERVICE
                                      314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 41 of 46 PageID #: 1582


       328:9,25           305:4            sang 324:5           366:4,13           334:3,6 335:9
       331:23 332:10    Roger 287:12       Sara 279:20        seconds 353:14       335:12 338:23
       334:7,13,15,18     366:11             281:9 285:17       366:6              346:23
       334:24 335:8     Ronnie 368:21        300:22 373:15    see 284:16,25      Seventy-five
       335:19,21        room 280:20          378:3,22           287:18 288:19      326:6
       336:1,2,5,10       290:7,11 299:6     379:23             291:22 292:8     severe 352:16
       336:13,22,24       308:15,19        saw 300:13           307:16 309:22    shade 323:14
       337:5,7,15         319:11 322:6       303:24 307:24      309:25 310:21    share 295:21
       338:14 339:3       342:5 343:9      saying 316:6         313:16 315:3,5   sharing 295:21
       348:13 361:19      345:16,16          326:13,17          320:8,13,16      Sharon 286:12
       362:10,14,16       347:1,7 348:4      334:11,18          322:18 328:17      286:25 374:1
       363:3,4,5          348:12 350:9       335:11 337:6       329:3 330:21     SHEET 377:1
       364:1 365:6        370:1              346:25 348:3       330:21,25        sheets 379:18
       366:8 367:12     Rorschach            365:8 368:5        332:19,19        shell 308:14,18
       367:18,19          286:23 287:5     says 320:12          343:14,15          308:21 312:10
       369:1            round 312:12       scallops 342:7       348:2 349:18       313:9 314:15
     rifles 348:18,25     314:13 349:15    scenario 313:20      349:19 350:1     shells 349:17
       362:12 365:6       354:18,25          313:20 347:13      350:16 362:1,3   shine 305:17
     rifling 328:13       355:1,4,4,10     scenarios 313:2      373:24           shined 307:14
     right 286:1,8,21     356:13 361:21      369:2            seeing 325:17      shoot 334:14,16
       287:15,22,25       363:4 366:24     scene 295:5        seen 285:1,3,5       347:3,17
       288:17 289:7     roundest 305:18      296:18 297:10      328:12,13          348:25 362:9
       290:4,23         rounds 303:21        297:23 298:2       329:7,8 332:14     364:3,3,7
       293:20 294:7       310:18 311:22      298:23 311:24    semi-automatic       367:23
       294:10,16,22       312:9,14,22        312:1 313:23       327:24 361:19    shooter 307:22
       295:1 298:10       313:5 314:5,6      313:25 314:10      363:13 364:1       307:22 309:1,1
       299:1,23           314:8,12,12        330:6 335:6        366:8              309:12,17,19
       301:10,13          335:23 354:8,9     339:1,17 340:4   Semi-Automat...      310:14 361:10
       302:7,10,16,18     367:7              340:9,11,15        362:5              367:18 368:3
       303:15 304:22    rule 345:11          344:1,4 359:21   send 373:11,14       368:25
       307:17 309:7     Rules 281:5,12     school 345:7       sense 339:23       shooter's 311:14
       309:23 310:7     run 347:19           371:6              341:2            shooters 368:9
       310:21 314:24    running 371:10     science 297:4,5    SENT 379:9           368:10,10
       315:6 317:1,8      371:15           screen 289:4       sentence 347:12    shooting 292:19
       317:11,21        runs 323:8           315:4 342:14     sentences 347:12     303:19 309:3
       321:11 325:15                       screenshot         September            311:21 312:8
       327:14,22                S            282:13,15          279:12 281:6       312:19 316:2,9
       333:1 336:3      safe 370:2           287:16,23          283:7 378:7,16     317:23,23
       340:9 341:22     sample 368:9         288:13             379:4              326:9 334:25
       349:18 353:11    Samuel 279:11      sealed 335:15      Service 279:24       339:20 347:18
       361:23 362:1       281:4 282:3,5    search 315:19        281:7 378:8        348:15 349:12
       366:3 372:7        283:3,17           315:21 316:16      379:1,21           355:14 363:9
       373:4,5            374:22 376:4       369:13           set 298:12           368:17
     roadmapping          376:11 377:1     second 283:25        322:19 327:16    short 306:18
       304:13,17,20       379:14             294:18 320:5     setting 370:25       347:19
       304:21,21,25     sanctioned           360:18 365:3     seven 328:6        shorthand
                          372:22

                                                                                    Page 394
                                  MASUGA REPORTING SERVICE
                                        314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 42 of 46 PageID #: 1583


       281:10 378:3       348:11 374:6       301:2,4 302:8      356:9 362:25       359:14,21,25
       378:12           sides 289:6,11       303:15 304:13    sofa 312:6           360:1 364:11
     shot 287:18          291:23 292:12      305:10 308:12    sofas 312:3          368:2
       313:14,16        sign 379:16          308:18,21        software 295:21    source 355:15
       341:23,25        signal 323:7         311:8 312:7        305:8 320:25     speaker 320:17
       346:7 347:1,6      324:6              314:24 315:3       323:19,24          320:18 323:1,5
       348:4,23 351:5   signals 323:4,8      317:13 326:21      324:9 360:7        323:6,7
       361:8 362:12       324:3              326:25 327:22    solely 316:11      speakers 321:12
       366:20,21,21     signature 281:15     329:7,17,24      solution 311:21      323:2
       366:21             349:21 352:13      330:23 331:1       312:9,19,21      speaking 360:20
     shots 309:6,10       353:22 354:8       332:2,18         somebody 328:6     spec 362:22
       311:15 313:18      354:17 355:17      334:11,20        someone's          specific 297:14
       328:24 329:2,4     356:15 358:18      335:4 336:12       348:12             333:9 361:15
       330:4 335:5,9      358:20 361:11      337:14 338:4,6   sons 317:16        specifically
       339:2,25 340:2     362:25 364:19      338:24 341:12    sorry 295:8          296:15 312:12
       340:3 347:4,14     375:1 377:21       341:22 342:13      322:11 328:19      319:14,25
       352:7 360:15       379:15,17,17       347:5 350:21       332:2 341:20       332:21 341:1
       360:18,22,23       379:18             353:17 369:11      349:5              351:17
       360:24 361:11    signature' 368:2     370:12,20        sort 343:23        speculate 358:4
       365:5,7,9,10     signatures 320:9     373:12,23        sound 318:24       speculation
       365:12,15,23       354:19 355:3       374:16             319:8,13,13,15     297:17 357:22
       365:25 366:5,6   signed 379:17      sit 289:8 297:21     319:23 320:9     speed 367:23
       366:19,20,23     significant          307:2 325:4        320:19,20,25     spent 311:22
       367:1,1,5,6,9      296:10 311:12      333:5 342:21       321:11,23          312:9
       368:2,20           311:13,16,19       346:16 357:3       322:5 323:4,6    SPL 360:25
     show 295:15          359:14 361:13      365:14             323:10,15,18       361:2
       320:2,12           364:15,19,20     site 289:5 306:4     324:2,6,7        split 360:22
       330:19 350:14      367:19           Sitting 336:4        325:23 353:21      366:6,13,19
       350:15           significantly      situation 329:1      354:7,11,12,17     368:13,20,23
     showed 321:13        309:17 314:2       347:16 366:25      354:19,22,23     splits 323:7
       365:25             359:9              370:3              355:3,8,9,12     spoke 283:25
     showing 289:3      similar 303:1      six 324:10 328:6     355:14,16,20       284:3 290:5
       291:19 293:20      329:8 342:7        348:15             355:24 356:8     spoken 373:7
       306:23             355:22 363:12    size 345:16          356:15 357:2     Sporter 327:24
     shown 284:20       Sincerely 379:20     355:15,17          358:18,20,25       328:25 331:12
       313:10 349:25    singing 324:5      Skipping 353:11      359:12,23          331:23 332:10
     shows 302:2        single 298:13      slickest 328:22      360:19 361:1,6     361:19 362:10
       322:22 335:2       299:5,18         slight 356:20        361:8,11           363:2,12,25
       343:24             354:11,12,22     slightly 355:21      362:21,23,25       366:7 369:3
     Shughart-Gor...      354:23 364:17      356:15 368:9       363:11 364:19    SporterModel
       364:9            sir 284:5,24       slot 343:23          366:18 370:13      362:5
     sic 316:1 368:1      286:1,3,24         346:4,19           370:20,22,23     spot 345:19
     Sid 299:17           287:22 290:4     slow 360:3,6         370:24 371:2     squared 345:9
     side 304:7           290:23 291:17    slower 356:14      sounds 316:15        345:10,10
       305:19,24          293:20 296:24    slowly 342:12        325:24 354:2     SS 376:1
       309:20 310:7       297:19,21        small 316:14         357:5 359:10     St 279:6,25


                                                                                    Page 395
                                  MASUGA REPORTING SERVICE
                                        314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 43 of 46 PageID #: 1584


       280:6,15,21       STIPULATED         supposed 326:24      295:7 298:8         304:6 348:9
       281:8 283:4         281:1,14         supposedly           301:3 305:13        365:24
       284:17 296:4      stock 328:12         314:18 328:14      312:25 322:5      technique
       304:5 308:8       stop 361:18          330:5 334:16       324:8 330:8         369:21
       313:10 335:14     stopped 316:2        357:15             334:14 345:4      telephone
       337:3 363:16      stories 317:17     sure 284:13          346:13 364:12       340:19
       374:10,11         storm 290:21         286:4 292:23       366:15 371:6      tell 287:3 289:13
       377:2 378:8       story 364:17,18      294:25 296:19    taken 279:11          289:18 292:5
       379:2,8,11        straight 310:3       297:18,25          281:4,11            297:22 298:16
     staged 313:21,23      344:3,4,12,15      298:6 305:2        282:13,15           298:21 301:7
       313:25              345:2,12 346:4     308:24 330:10      294:17 295:10       301:10,14
     stages 370:25         346:18             332:4,15 333:3     295:16,24           302:24 317:17
     standard 335:5      street 280:20        337:12,14          296:3,5,5,8,24      342:22,24
       335:7,9             325:16 326:4       339:5 342:25       306:12,13           343:4 350:2,6
     standing 289:11       357:8,19           346:12 351:6,6     310:3 313:21        360:23 363:7
       325:12 345:15     stretch 286:15       355:17 357:4,5     315:9 328:5         378:11
       347:13            strike 285:7         357:17 358:6       335:21 336:1      ten 314:9 361:10
     start 293:24          286:2 296:21       373:6 374:11       342:17 343:5      tens 353:22
       336:7 360:21        308:2 370:16     surely 307:11        372:18 373:6        361:20,22
       366:18            stronger 359:23    surface 305:19       378:12 379:14       362:5
     state 284:18        students 368:15    surrounding        takes 338:20        terminate
       315:7,15,18       studio 319:21        305:16             347:12              305:25
       316:23 327:23       320:20 323:11    suspect 294:21     talk 353:21         terms 291:16
       334:15 361:17     studios 319:13       357:1            talked 366:14         311:21 312:9
       361:18 362:4      stuff 296:20       suspected 308:9    talking 317:22      test 286:14,23
       366:4,4 376:1       363:21           SWAT 298:14          332:21 356:10       287:5 326:25
       376:4             subscribed           345:15 347:2       371:11              328:12,24
     stated 353:4          376:15 378:15      348:24 367:23    tall 351:25 352:1     329:2,4 330:3
       361:21            subsonic 354:24      368:11,22          352:2 364:16        330:4 335:5,5
     statement             355:4,11           369:16,18,21     tape 335:16,17        335:9,23
       318:15 334:18       356:14             370:2,5            336:15,17           338:22 339:2
       362:7 368:1       substantiate       sworn 283:18         344:5 345:2         339:25 340:2,3
     statements            296:8              376:15 378:11    teach 354:15          351:14
       376:5             successful         sympathetic        team 298:14         tested 327:25
     states 279:1          372:17,22          313:3,19           316:15 340:3        328:3
       280:1 283:5         373:1            system 313:17        347:2 368:11      testified 283:19
       373:25 378:5      suffer 284:11        318:24 319:8       368:22 369:18       290:4 309:5
     statistics 351:17     327:5              338:16 345:22    teams 369:17,21       318:8 342:3
     Stemmler            suffering 286:25     350:17 361:24      370:2,5             349:3 357:6,13
       280:23            suggesting 337:4   systems 354:16     technical 356:4     testify 291:24
     step 305:13,13      Suite 280:14                          Technically           292:1 318:12
       345:4,5 346:2       379:7                    T            323:3               328:4 342:1
     stereo 320:18       supersonic         T 372:3 378:1,1    technician 335:8      365:17
       323:5               355:1,1,4,11     ta- 306:12           338:22 348:8      testifying 341:8
     stick 311:11          356:17,18        tactical 349:2       351:22 353:2      testimony 288:1
     sticking 334:25     support 348:22       352:11 354:20    technicians           288:25 290:25
                                            take 293:1 295:1

                                                                                       Page 396
                                   MASUGA REPORTING SERVICE
                                         314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 44 of 46 PageID #: 1585


       300:16 302:3       342:23 346:11      364:9 366:19       368:7,18           376:5
       303:6,8 306:3      347:24 349:9       368:13,14          370:12,20,22     trust 335:2
       309:19 317:6       357:10,14        timing 324:2       trajectories         353:1
       317:15,20          365:23 367:25      360:14 368:2       305:7 352:18     trustworthy
       318:6,17           369:7 371:20     tissue 351:14        353:3              332:12
       336:12 337:11      374:5            titled 284:17      trajectory         truth 378:11
       337:14 348:8     third 371:24         289:24             298:25 299:3     trying 324:23
       351:21 357:12    thought 296:10     today 283:7          301:10,14          331:9 347:8,10
       358:22             311:16 332:7       285:1 289:8        302:10,24          347:17 350:18
     tests 286:18       thousands            291:24 297:21      305:11 306:16      352:13
       328:8 338:17       353:23 361:20      300:16 307:2       306:16,19        tumbling 355:7
     Thank 374:12         361:22 362:5       325:4 329:7,25     307:3,6,7,10     tune 323:9 324:4
       374:15,16,17     threat 347:2,3       330:23 331:2       343:18 344:1       324:7
       374:18,19          347:13,16          333:5 336:4        344:21 345:16    turn 319:2
       379:19           three 300:13         342:21 346:16      346:3              327:14 369:12
     theorem 345:7        323:8 327:1        357:3 365:14     transcribed        turning 287:15
       346:6              335:2 347:12       371:20 374:13      378:13             300:21 302:7
     thin 344:12          371:22 372:23      374:13           transcript           302:20
     thing 324:3        three-way 323:7    told 291:19          379:14,16,18     two 285:9
       338:21 343:22    threshold            337:21           transcription        287:11 292:23
       344:5 345:3,9      360:21           tool 343:25          378:14             302:22 303:2
       349:13 360:13    threw 295:18         344:6            traveled 302:4       313:2 317:16
       362:23 368:12    thrown 313:22      topic 373:17         303:7              318:20 319:16
       368:18           time 283:8,9       Torres 279:3       traveling 303:22     338:17,23
     things 284:5         294:19 316:1       280:3 283:3      treble 323:10        343:15 347:4
       292:23 305:6       316:22 317:25      377:2 379:11     trial 372:14         347:12 355:3
       311:11 318:20      321:17 326:21    Torres/Hamm...     triangle 345:9       369:5 371:10
       319:1 324:21       336:1 341:2,14     326:1              345:10 346:6,8     371:18
       328:7 331:9,10     345:22 360:24    torso 348:11       tried 288:3        two-hundredths
       334:8 335:1,23     361:8 365:11     total 295:24,25      311:11,15          368:24
       340:17 348:25      365:16 366:9       360:24 368:14      373:1            type 284:6
       353:8              367:16,17        totality 314:20    trigger 309:18       295:18 296:10
     think 284:4          370:10 372:24    towns 364:7          366:8,10           324:3 344:5,13
       286:10 288:3,4     373:8 374:14     trace 305:4          367:11,21          344:14 345:3
       288:5 289:2,5      374:20,25          307:18 309:14      368:23,25          349:11 354:17
       290:9,15 291:2   time's 315:22        348:9 349:18       369:3,4            354:18 355:10
       292:22 294:18    timeline 364:23    traced 304:8       triggered 313:3      356:24 358:1,6
       298:11,12        timer 360:14,16    tracking 360:22    triggers 360:21      367:12
       300:17 312:7       366:14,16,17     train 332:6        trip 306:4         types 355:19
       313:2 324:19       366:18 367:10      354:14           true 286:8,11        366:24
       324:20 325:17      368:8            trained 296:19       289:12 290:7     typically 324:23
       327:13 329:16    times 328:6          347:3 368:10       298:25 299:2       354:13
       330:1 331:3,3      334:3 350:24     training 296:13      300:16 340:23
       331:19,21          353:23 360:22      296:24 297:2,8     341:6,19,24             U
       332:13 336:6       361:20,22          354:15,20          356:1 358:8      ultimately
       340:20,20          362:6 363:14       360:18 367:24      362:7,8 367:10     372:23
                                                                                 unable 291:24

                                                                                    Page 397
                                  MASUGA REPORTING SERVICE
                                        314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 45 of 46 PageID #: 1586


      292:1             vehicle 325:17     voices 324:18     324:3,24          314:10 331:9
     uncomfortable        325:18             326:13          327:14 332:2      335:10,12
      319:3             velocity 355:12    Vol 282:13,15     333:11 344:18     338:16,17
     understand           356:3            volume 279:10     351:15 364:21     345:22 350:17
      296:16 297:6      verification         281:3 283:2     365:2 370:5,6     354:16 361:24
      307:5 309:8         352:17             315:23 319:2    370:9 371:21      367:2
      317:13 331:15     verify 340:12        354:5,6 374:21  373:9,23         weapons 354:21
      333:12 337:11     viable 311:21        377:1 379:13   wanted 284:1,6    week 297:6
      337:13,14           312:8,19         vs 279:5 280:5    374:6             354:14
      349:7             video 279:10         377:2 379:11   warrant 315:19    weight 355:23
     understanding        281:3 299:13                       316:16 369:13    weights 355:19
      337:17              313:5 315:1,8            W         369:17,19        well-trained
     uniformly 318:8      315:12,13,16     Wait 285:6       warrant' 315:21    352:14
      318:14              315:23 316:1,7   waived 281:10    warrants 370:10   went 326:14
     unique 368:18        316:11,20,25     walk 302:15      wasn't 286:18      349:23 372:25
     United 279:1         317:2,8,12,19      310:2 319:10    304:5 306:11     weren't 287:6
      280:1 283:5         318:4,17,23      walked 293:6      328:18 340:25     308:9 324:23
     unmeasurable         320:24 321:7       324:22          364:14 372:22    Wheaton 280:19
      306:20              321:22 322:4     wall 287:19       373:1            WHEREOF
     unnecessary          322:13 323:20      289:6,11       waste 341:2        378:15
      370:7               324:15 325:2       290:11 291:1,2 watch 317:19      whizzes 355:7
     untrained 368:3      325:10,21          291:4,8,10,13   318:22           whizzing 314:18
     updated 284:2,3      326:15,19,20       291:16,23      water 353:14      width 326:5
     urban 363:3,13       326:22 356:23      292:13 294:9   wave 324:7         350:15 357:18
      363:17,24           357:7 358:12       294:15 301:19   359:23            357:19
      364:2               358:14 360:3       302:13,15,16   waves 355:14      wife 370:6
     use 292:14,16,16     364:24 365:20      302:17,18      way 288:6 289:4    372:24
      292:17 306:15       366:2 374:22       303:3,24        299:12 307:9     window 305:23
      318:22 319:23       379:14             305:25 307:15   323:13,15         307:16,20
      320:9,19          videoconference      307:15 308:6    329:2 337:18      312:2 313:15
      321:25 322:2        279:10 281:3       309:7,14 310:4  344:10 353:1      313:16 325:17
      322:15,16           283:10,18          310:8,20 313:7  361:16 369:2      325:19 358:20
      323:3,19            378:10 379:14      313:8 314:17    370:5             358:21,23
      340:14 344:4      Videographer         314:17 342:8   we'll 314:24       359:1
      346:6 356:14        280:23 283:1       347:20         we're 283:24      windows 312:2
      356:17 360:17       374:20           wallpaper         290:19 294:23     321:4 358:19
      361:5             view 288:13          301:22 304:9    344:16 349:4,6   wiped 313:22
                          340:14,22          304:10          360:12 361:7     witness 283:18
            V             352:21,25        walls 305:6,22    367:25 368:15     284:25 286:17
     v 283:4            viewed 290:7,24      305:24 312:2    371:10,15         286:20,22
     vague 300:3,3      visible 307:4        344:14          373:17,17         287:12,20
       316:22 321:6       310:16           want 291:17      we've 304:1        288:15,19
       331:14 332:1     visit 293:2          292:11 293:24   322:12 325:7      290:19 311:4
     valid 287:6          298:11 299:2       296:16,17,21    326:19 334:14     321:20 322:11
     various 323:8      visited 294:19       297:15 298:23   353:20 369:5,7    330:12 341:13
       331:9 334:7      voice 360:20         305:16 314:25 weapon 313:17       373:10,13
       335:1 354:16                          320:3 323:11

                                                                                 Page 398
                                  MASUGA REPORTING SERVICE
                                        314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 128-2 Filed: 09/21/20 Page: 46 of 46 PageID #: 1587


      374:19 378:10      344:3,23 345:2     365:3            288 282:13,15    5.56 313:17
      378:15             351:4 358:2,4    147 356:13         290 282:11         340:11
     witness' 343:12     361:1 362:15     15 290:6 296:5     293 282:21       50 297:24 361:9
      343:16             364:3,25 367:9     313:5            2D 305:9         55 363:17
     wonderful           371:17 372:12    17 293:25 301:3
      373:13             373:10             301:4,11 379:4         3                  6
     wood 343:24       years 292:24       17th 378:16      3 344:18 347:22    6 373:24
      364:8              327:1 332:15     180 331:1          366:5,21         6:13 374:20,25
     word 304:19,22      335:2 367:24       332:25 333:1   3:50-3:58 316:1    63102 280:15
     work 344:13         368:7,8          19 365:3 367:23  30 326:4 357:7       379:8
      361:22 372:15    yell 316:15                           368:8            63103 280:21
     workaround        yells 315:21               2        306 282:17         63143-1215
      369:20           Yep 320:15         2 344:18 349:25 308s 363:22           279:25 379:2
     worked 370:23       343:15             366:21         311 298:14,20
                                          20 296:4,5         303:20 314:16            7
      370:24
     works 321:21             Z             301:13,15        314:18           7 331:24
      344:13 370:5     zero 366:17          302:4 353:14   314 280:20         7.62 327:24
     worse 313:20      Zoom 279:10          362:18         314)680-2424         333:13 338:25
     wouldn't 286:14     280:15,21        2017 331:24        379:2              340:8,12
      286:15 287:2       281:3 283:17     2019 298:4,7     315 282:3            362:17 363:7
      290:14 325:4       378:9 379:14       342:24         32 282:21            367:21
      334:19 341:16                       2020 279:12        293:24 301:3,5   7.62x39 368:3
                              0             281:6 283:7    327 282:5          70 297:15
      342:6 350:19
      353:8 356:16     084-002993           284:1,3 287:22 329 282:7,9          365:23
      358:19,25          279:20 378:22      289:1 376:16   35 343:20          75 357:21
      371:8                                 378:7,16 379:4   346:17,24
                               1                                                      8
     wound 351:17                         2033 279:24        347:15
                       1 283:2 344:17       281:7 378:8    372 279:16         8 279:12 281:6
     wounds 353:3
                         366:20             379:1          373 279:15           283:7 306:10
     write 292:22
                       10 353:20          211 280:14       39 333:13            378:7
      299:8 365:3
                         361:25 366:3       379:7            338:25 363:7     80 297:15 326:6
      369:14
                         368:1            22 301:9,24      3D 305:8,9           365:25
     writing 299:8
                       1012 279:20          302:12,22
     wrong 309:5                                                                      9
                         378:23             346:12 349:20          4
     wrote 292:25                                                             9 294:8,15
                       11 284:1,3           350:17         4 353:11 366:21
                         285:17 287:22                     4:07 283:8           298:19 301:8
            X                             223 298:18
                         289:1 290:24                                           307:16,18
     X 372:3                                303:21 304:5,6 4:19-CV-1525...
                         315:6,15,17                         279:5 280:5        312:5 354:8
                                            304:9 310:18
            Y            327:22 364:22                       283:5 377:3        356:12,16,21
                                            311:12,18
     yard 326:5          364:22 368:23                       379:11             367:4
                                            313:5,9 314:6
       357:20          12 290:10,25                        40 368:7           90 356:17
                                            314:7 343:8
     yeah 289:19         362:17                            400 333:11           365:25
                                            354:8 365:6
       297:1,18        1200 280:20        23 302:7         4050 280:14
       299:14 303:1    13 366:6,12        25 365:5,9         379:7
       303:13 318:1      368:20,24        27 302:20
       321:18 322:14   14 290:8,8 291:8                            5
                                          283 279:15
       340:24 343:17     303:21 313:5     284 282:19       5 324:5

                                                                                 Page 399
                                 MASUGA REPORTING SERVICE
                                       314/680-2424
